REPURLIQUE ISLAMIQUE DE MAURITANIE
Hlonaoar - Fraternité usbite

CONTRAT DE PARFAGE DE PRODUCTION
D'HYPROCARBURES

ENTRE

LA REPUBLIQUE ISLAMIQUE DE MAURIFANTE
ET

AMENERGYXS

SUR LES BLOCS 24 ET 81
DU BASSIS COTIER

Asût 2466

ER AA Gt Bain cé

CONTRAT:

Entre

La Répuhlique Iiamique de Mnuituie, caprés-dérconmée Je «PE, repré me
nésenh pe MI spé l'Energie et du Péte,

ue part,

A energg 2. ane ancré comité selon er Lis de Le Réputiqe Hlrraque de
Mende prés pr va péshe a us

rage M energy a ex désenée e « Coatractant

Fe Gnsememet ct le Coinetané dant Amen déupnés €
4 Partis » où naine Partie à

Die décaane et In praierion

eme de pres

Cousidéant 2: sb de Ge
scene pou Prost TN

Lau, qui a ci passée es capacités Macièren et techniques

Cité que le Cauis
x exgher, depLe cad du puéçent con de thus de,

en Ba Frofoude, désire cle

dti, le Mrorerbune quid au poreux pouvant 62e sonreans dans le Perte.
As oléon.
Va lOnéonanez n° ANS: de 13 aovembre 123 ete an sé julique el sal de

rééherohe ed Fexplofatien 1 érocubutes

{CECTEXPOSE IL EST CONVENU CH QUE SU +

CPR & 31 Bain côtier? 3

L  DERNTIONS _
22 CHAME D'APPLICATION PU CONTRAT
3 AUTORISATION FXCIASIVE EXPLORATION
4

OULIGATION DE TRAVAUX D'EXPLORATION
ETABLISEMENT FT APPRORATION DES PROGNAMMES ANNUÈLS
DE TRAVAE nn
£. OBLIGATIONS DU CONTRACEANT DANS LA CONDUITE DES
OPFRATIONS PEROLIFRES.…. ut
DROITS DU CONTHACFANT DANS LA CORDUUEE LES OPERATIONS
PETROLIERES
&  SURVERIAN

re

16. RÉCOCVREMENT DES COUTS PETROLIERS ET PARTAGE DE LA

LE REGIME FIST
12 PERSONNE:
‘BONES
14 PRIX DU PETROLE HRUI
18 GAZ NATUREL … :
16. TRANSPORT DS HYDROCARBURES PAR CANALISATIONS,
47. GBLIGATION D'APPROVISIONNEMENT DU MARCHE INFERIRUR FN
PETROLE BRUT mr

IMPORTAEIEN ET EXPURTATION
CHANGE ven 2
(TENUE DES LIVRES, UNITL MONÉTAIRE, COMPTABIT m A
PARTICIPATION DU GOUVERNEMENT
PROLTS COMPUEMENTAIRES DU MPSIER EXPLOITANT.
CESSION
PROPRIETE ET TRANSFERT DES HF:
RESPONSARILITE ET ASSERANCES.
RÉSILEATION DU CONTRAT ann nn
BRON APPLICABLE KE SEARILRATION DES CONDITIONS.
PORC ATEURE

ARBITRAGE ET EXPERTISE.
ÉONDITIONS D'APPLICATION DIS CONTRAT
ENTRRE EN VIGUE TR a mm

A EXPIHATION..

ANNEXE Len

ANNEE ZI
CPP AR 34 Dassin cher à A
LÉ
ARTICLE 1:
DERIRITIONS
Les eme vie és Le tee des prés out a nt suivante:

LA e Anne Che» sant ane période de dou (LE mois cent commençant Le
prier (IF) James pee be ae ea (AE) gente usa

12 « Aunée Cantraetualle à gaie ent pére de druse {UD mir construifs
commençant a fe Le diff où Le jour anuivergaie de tnt ae dE,

23 dant nn «8. rl not 7 gélons amènent Cp

eat pressing qe

LE à Rudget Anmoë » gui longe dE du ob des
és dora en Programs Anmoi de Fini

LS « Comtrattant » signée eoleciemont 00 inéiéailemmme La ou lee suoiêts
sense de présenté Cond aim qe du ais à Mlle apré intérêt
er appesion des amies 2 6 2,

HG « Cantet » signifie Le préseet ae e1 aus aenes ais que Houe> estelsion,
erourellmese RES us moduler ms DMérle AU Seven
Fapprobten des Parties

LT à Cats Pétrole sie tons Heoudis el dépentenemananu pa le Contrat en
rséeutipa dus Qpéreiure Pérelires prévue an pisent Comté a tenciuéairant
28 Proutéure Compte cher e l'annee D du pret Con

LR 2 Date d'Eet aude est

nie à are

if En date aude eu vue da rer L'outas 1

19 à Dollar gui ler es Put Uni d'amdrque.

2 308 mt

140 à Eau Prafénde a initie me profonde

Le que see 2 le ee Monnet iolément ou en

LUI Ga Nature » cri
D ect as croants gane oérlt dea

rariston mes le Parle Hat

pit
12 à Gux Naturel Avoeié» gr Le az art est den sénervir en vole
ave Le Pile Br. ou sou Foie de à gas np en cac ane Le Ptnle But

ex pendant ve nie net He Pre Pur

223 à One Natorok Non Asmncié à signe fe tx Nan exclue dr Ba Nate
Ascié.

144 à Gouvernement à sie le Gouememut de là Biblique Hamique de
Haittale

LAS Méracarbures » ge je Pétrole Date Gaz Né,

16

er

1

La

12

Maitre » gris Mini cha de Pole.
Opérations Pétrolères sisi toute des epénitione Gexplortien, dévotion.
Ge développement, de produelun, de séparation, de taie de siockage, de
Banque de comen in, des Hdraeatiares jusqu loin de Eur,
fées pa le Caron din Le cadre da pré COTLAL Y comptines
Su Gaz Noel mes À Foxchson du mfinigs 2e de Lu dheoitunen des proëhiss

pévors.
2 Périmètre d'Exploitation à deniie ion action ie Fine dExpiurion sur

laque Gouverusase, ds le care du présen. Can, à ac20néS au Constant
fecplaen, ennfamnément a dispositions des ailes

à Périsbere Exploration » guide sure défie à Pannes après déderion
da renhs prévus à Vale 3, ur ue Le Couemnent, ra Le cadre du prés
Come, asotée 24 Comme de apngmtin een d'écplurion,
serment ax penis der 2.1

Le Pétrole Brut sente Mile minénle bare, apholie, ete a tes ane
Byaroesges sottes, sene-smies po Hepiies à Leg maurel ne pBess du Get
Natal qu condensé eu Stan, y cop Is anensaes ete ide de Gaz
au

 Polnt de Livraison + s gril Je pl F'O.B, de chameau Hronterun aut
Lee de porafion qu out autre poia fx dun ere seen 1 Pa

pare pre pate,
de dus le
DTENT

 Peugrague Awuel de Travar à sg te docune
Les Gérant Pééelères devant ie Hdlsées 28 evnis dure AN
dr An pres Contre prod caen émet ex din

Le Soeièté Ati gai

2 hours semé ue ane en qui gere on ex eme, directement où

Fee, pur 2e oc paie au ms ou

aile a eat conte estemert au
lemée directement nu

1 au toute sucié ou toute sure ea
Fadirotement, ar ue a en En El
indimelemet auto parie an prises

ira ou

Aux rs de a présente dériion,E ene + entier a prop
Ancient par ur EG tour as enié dus pouces d'ions eu de parie
seins mea or dem In maj des ab de voté à Fastelée réal
va mue aol eu em, pour dem an poto dérarniie dus Eù deron.
de ui alé eur

1 Tiers sie une 2 où ue autre ei qui ant pas dans Je sud de La
ritien is à lie M

L« Trimestre » siguife une pédode de ts 45) mob coubeutf commengant le
axe, ile au axtabe de que Année Cv

premier jou deja.

CPPA BA Rainer + "E s

4

54

34

(CPE A 81 Basin site

ARTICLE 3:
AUTORISATION EXCLOSIVE D'ERPLORATION

L'aurédsuion excsve d'explortion à liméient du Prin d'xplernion defini
l'amexe À acevrdée ou Comet, conmement ane dispositions 4 Pelé 2.2
gour ac période ae de ok 3 Années Cantal

Le Cemoctat, sa rempli us La période exploration es Go es obégnions 8e
La paies à acte d, mar oi a romeelement de auto tion cxchaite
d'exploraun &sx (2) fs pour me phade de mmousellement de os (4) Années
Comacmeltes chaque ie

Fear cque séunoelienent, Le comener deu dép me demande de
napuelieent uprs de Mince, a pas ont de (mo ont l'expo de la
eee d'oxplormon en era

Le coma s'en à redre  maisvine cna pour nt (PÉH
de pécinaire d'en à l'gcision de dhrque revnuuelsmnent
on À dé coment dura 2e craième pére Rsplomion jean plus salscert
auinze peur ee (739 La sages bite du Prime d'Rtphartion er durant Le
Suis péniaue d'explomaen qu'au plus cinquante pre ee 5 #4 de Le speris
anis du Pénetre Fprato.

Pour apptiemon de Yade 33:

à Les aurees je abaéinnées eu Une de l'aile 22 21 tes varices déj
sourate pas des autrsaons cela despholaien venin en deu
des res ds;

13 Le Cent aus e droit de ce lulu 64 pen de Ja pot di.
émet d'xglemhion Gi eme canrenve Paulo, 4 pute us devra
Be one Eve parie nique spi er à pare aigue,
lité pures ges Nr RUE EXO ve er 2 saules;

€) La demande de moenvelimen der dre acempeunle Eur flan pertnt
Ariege du Pindtre déploie» aorsere di que do rpod éciat L
ave eos des 1 De RSR duc es ua dede el Len Féuls
Des,

La Contactant pad à lo memers, sons pénis de Lois (3) mois, noie ou
Gouvemeent il noie à ds tu eu parie Pérmètre d'xphorns

Fin sax de sopomitio paille, Les dprinions d Faile 24 seront amÉtables a
érmère end

aa gras Je ge, sucu semumiain valerie au cor: d'une péle d'oxplontion
ne réduit 2e engagements de aa 'exrlraon ciné à arrete 3 rour alie
pénale cut 1 ken cceromomie

F

128

Opérateur » en 1 soi muasable de Lu diet à axéeuidn des
apérions prières, ee 1 cer av L'ile 2.

ARTICLE 2:
CHAMP D'APPLICATION DU CONTRAT

Pac es prénom, Le hovememen auarte Le Cammetant à cf à dre exch
ras Le Prime d'pronion défi à ommens À Tes Dpérmions Péralères en Pam
Panne oies et néreedies dam Le endre du puiseut Comet, nt enfant ue
ec re paient se mpporer gen Hyde.

Le préset Conte este pe 1 dut de Pantisatan euelière dexpioutian
elle que prévue à l'aide 3 x compris se pécodes de cemouvellenta cl de
Poresion ivenell en 5e de découvert comes, Jour a Pate de Lait
es auraient) exe) d'éxplaton qu aura 08 20 #8 PDA, tel
ue dés Pal AT

5, à leacon de leaseuble es pénudes d'explerion prèvues à Pick 3, Le
Fe a pré obtenu une améaen SxelueIe derpleiaties Jelaite d'a
een career I présent one pre

cui ge plays asopisrions vaches dunpilin l teens Cat

nes de
vas dé saité, Sat

Den Lo à Pexpiraoe de die serai en 69
iron atcipée.

aie a renonelaion a le rétilon du préset Carine pour qusique rison

Las Goctstant ann la ponte de seuiter es Gpéations Pékulides pcdvaes
in le pré Cut, À Seagage pour eue rio ver peuer Be Hs de La
de Far pére re tematinelr,

26 Len ee ——.
4
FX

A7 La dinde do Festin exc
en cas de dinde
“écision. en 2e qui eme

Conaat devra ceude a ae peste du Périmèie € Florin, 3 fehos des
acer dé couverts par es Périmètre 'Enploiation.

Si à Fexpiarign de Je moitie période dexphqnéin définie à rie 32, on
Pecgrae de was d'évauaioe d'ime Jécvere tel que Vie à landes DE 22
ElReivenent er cours ce réulkli, #2 Cnrmesant dm, en cz de demande
élite 4 Ja érfive Bünnée de LU: découvéis, un phoaatin de Fréristion
cxchsive degoraien por te die écnihe À Prchivement des tva
éaleio, sans ef pu voi excéder a (Gançt,

Dis ce ns, le Cotation dem done 1e Bin de sroresation de lantoriaion
croise dexplerem suvirée auprès du Mise aù nie Gage 12] cs sa
Lexpiruïon de Ia tosième zérieée dotation, de puui ces même période, Le
Courant desc au rep Les dbligr tone de eva d'enplration pales
élsricle4

ve d'exploration ser égale proie Le sas ét,
ime mao sérum dexplohaion. qu'à lietrvencion dure.
1 perte sé Ge te ere.

ARTIGLEA :
OULIGATION DE TRAVAUX D'EXFLORATION

A1 Drama ataniète péude dexpinraon de tros (8) Années Concile déni 2
article +, Le Coactint dersape deneprendre dan sperme 'cpirenon UD.
progranens Cunasties de Jaunes mana lnvact cpu, 480 had
sine arme épuiaeanh,

L'ebligtion e taux explore

Si Deus anilious (24) de Dulie Aréiée pare 1e rimnitemont de données
sisiques eustgiles él lasquisran de 780 km ati de nonvellés denses
Sioiues e 2D°

3 Trois élu (3 000) 4e des América programme SDL (sa be loges)
où aux Sum,

Gi Acquile aplioanele de 406 Rue déauées same SD peur Se mille
LEUR DCR dé lle Amine.

A2 Durant Lu séunde péri d'exploration 4 sois munées contenues défie à
aile 32 le sombactm d'emgags à relier a2 maux L (LI 912 d'esizatio
pour un er de Qraranté ions LC) de dollar Autos,

À
ee.
CE 24 & 31 Bain côtier s

43 Dont is troisième pétiode d'expieton de uoÏs amêee contacte défis à
l'aile 32 Le centaitut é'engagn 2 tél ae moins nn (1) rage d'euplaron
pour un ct de Quarante ions CDELQUO) de elles Amériein,

44 Chacun des orages dexgloraion prévus ci dessas mes ral amqu Lo panfendeur
nina centrale de tros mule in oem (4900) mére à partir du aveu de a
our, La profonde peut être merde ik Gouvernement Fame qu Le pourait
dn fous, fem selon Lee ceples 4 a 6 uoage den Linduénie péoliére
Anti, exe pou Fe ou Fu des tnt uv à

à le sde ont rentonté à ame iébndèur ifénaurs à (à ffmdtre minialé
emesmlle vb

2 du Forge préseme un danger rames en rafnin de Liens dune

5 per
resion de sorbet;

crus peer pus on

3. den mages soehngenz sont rereenrées dont 2
res Leremrentet du forage eu ave LS mans de

due Emo proies ae mondes den a re névesite pau eur
rose le pus de Ua ne pére prs d'inde à profes le
Lomme asie

uns Le cas Uë Fuie des colons fes es, Je Eontactant devez obtenir
ennosanen préléhi du Mines, alle Re pus CLS SU ap, Divès,
vont de sapeurs LE dumge US éme en guasinn sera rép voir A duré à Li
prune miinale commetele sucrée, À l'exghetine de chap

radis à raie de Ja due coli ex ape la réalisation da prezramne coxcemé, Le
neasnde veu se retier de l'accord, et med L péinère d'exnleruéen dans si
salé sans chatons, par une mofeetiqn dent aa poemes. Cet aécort
devient cam esse d'avis GR pat de LA te à Be ce nono
a far au

re, oi de lanremière périade d'explomein, soit del deuièene
proie d'exsloatinn. és rexpecivenent aux axe 3. 22 3, ie em DR,
SR Large d'explormon sapeurs am gate miles de Grues salées
époeirent ax aricle 21 a 22 pra La te perte, Be Tia 'expratinr
ere séaaie paurrens da rap au Lan De ph d'eSperao STES 81
ion en ion dan eHfgtiaes prie #5 Faager males peu a où
des péri, sous résve ques nina ur {Ii forage d'explonuien dovrs dre
réa par période de Laneuvelleut de aurait on exclure d'expiration.

45 ile mem es

Au fins de apliration des al À 28, es ange évatrrion eflreuée des
Me de dun programe déndnriou Eu déeeavente de sent pan CARRE
sante des Gage d'exploration eu en tas Le découverte d'agents seul ur
pui par Découverte a répui être un rage d'esprit

246 16 Date TRE Le Coanaorat der Faion garde hanenfe où de soc ee
dun montant Ga tion cest alle (110000 de Delles africains 6e Borne
xéeurion, couvrant es sign du Creme re du présent CNE.

ci

(CPP 24 4 31 Min ti

conte ,

ARTICLE:

OBLIGATIONS DU CONTRACTANT DANS LA
CONDUITE DKS OPERATIONS PETROLIERES

GA Le Comet ee ae ou le Se née 2 ao où ne ou Le
made, Gpnpemets 2e mardi Mulipennrbles à la raison Le Cheion
Hérolires 1 devra ele ral tout Haetance tehaèque, enr emplai
du persunel Hangpr nécevsire à 2 élan ce ousrunse Auris de Tata
Le Comment er reparle de préaratinn 21 de Unséenion des Programunes
Annee de Havas Qu devrer ro télisés do ie manie La 9e appropriée va
este Les ges de later page dans Pad pérllreitemahondie.

622 1 Dane ds de préser Cortat 4M emergyisca se l'audié désignée comm
Créer 2 een responsable de Le cond #5 de ladeunon des Opera
Pérez L'Opéemteu, ai nom ce pour Le compre u Conicra, crane au
ie tone rpg, néarmnions at remicigremants Via Js  prétunt Cnttl.
Fout congeont dé dev moevair Fapprcbulion ie du Mise,
alle me see pas refusée sons rez dome mé,

Le crabe 2e nu ouvrir, den de ae (huis ant La Tate AH ua
rent 20 Rapublique Panique de Matchs, et de Le mere ne ae de
char, LG bare sort Belammeut dus d'in reparle due DE NUE LA
And des Opérateus Pétrole 8 aura pou Er red RS PNA Ai
Le pére contat

L'péroteur ii à a Date d'let du prinent congt 4 Lente Opétioane) qui
Ai tre mul des moyen et rapaces à J copéile la gere des
Cpériionx Pétrole Leds Le onde maria on Ces Openibns comtaont
ant be ave de Some.

ra épemen:

Ce Gene Opérrionel à
eme des caramme 21 PT nn
momslense de CIRE.

Ga Le Cantine sou, av ed

A Pace 8 du Peu pour Apgroblon, le Jia de gedon de
repenta à ees Op

641 Le Court devra, en au, nous de Ondes tirs prendre Loutes Les.
senc néteires à LA pate de lenvtomemen, À ot aie, D dev
satanmont pres sors Re sponsors pour

3 Ssmer gueertl es isties 6 denpemente né pour Reis
des Opens Périèee goût 2 Be le el comen mnteme 8
Ecrins perdant La durée prénom à

1 Exit es potes at jet dEriocinbunce perdit ai qu ee potes a rajats
ea be ou detqut ue pr alé dans Gpéatious délires:

4
Î

Le
CPAS asia cher

n

47 Sin re dune pédois Léxslontien guéleongée, en on dar de rencnsation teste où
résiliaion du Gnatrs, le avais d'exploration net pas after fes engagements Gin
sons au jeérent arche 4, Le Mid au de dre appeler de eme à Lire
d'en pour hexécution des engagements de Iran qe raie 6 sonnerie
Comet

ARTICLES :

FTARLISSEMENT ET APPROBATION DES PROGRAMMES ANNUELS DE
TRAVAUX

EL Amos ha 61) moe eve Abu de chaque Anne Cvile pau I sruiniéce
nds Chute a tar doux (21 smeé sores La Lite LÉ fe Courretart prépa
Le some eu Mere ponte epprohae de Pbestee Au de Frère tail
pate par pale aindi que Le Judge Add cérespondant pour lemenkle 4
Péraète dplortian.

Chaque Propre ant da Cara: e le Dudgue Annuel ecrspnsdenz Sida
undiriés etre es darts ati d'exploration, FA y à an értion pou
sque décomeste, et de déreloppenent er de prodgetis pour cha ginement
crane

32 Le Minis pois proper des étui où atifictons 25 FAC aimes Anal du
Frsseux et au age Angel core pondant an lea rat at Cort ave rot
A Juan jus dans a Le ue rate Ur iv coin de
ce Programme Lens cas, le Male Ee Cora at se fée nv sgfdarrent
ue pote pôux Shi Lei étions ou mem ces dés ei ab d'un
Conan mer 2 Pre Aunuet de ane ce Le ter Autonome
dame en fetne défeiite, Suram des rép de Pme on vaues cime mdsrie
proie ter 2. date d'aloprion du Provmems aœud des Frein
Flu ut cernes la AB de Laon ne son.

In hear de not finie ga Le Kia au Can!
anadfitions dors Ve la de sea (A0 jours are, à

as Le dat Aron courent au pui necaplé pur le Mine à
Fe don dit a.

Lars ons es an, che opérien dn Prat And de Traxmsx, pour Lauelle
Matra ur dem de avion où modéesion, dev re Mais per Le
Caninutam dans Le ile ds,

83 et aie por le Ministre a le Comet que 1x réa sequie un enr du
dhrelement des reg ot qe des croousances panoulrer pour inter das
Ghmieemens. 2x Papiers Ava de Casa, Pas ce eu, après fiction au
Nine, le Contre poura eo de Ils ehangementé 5008 és qe Les
Shaw fondent do Promis And de Travaux ne sue ps médiis,

i

ne

(CPE RAI Bain cler w

3 Asturc ba présesion des rappes Agulns senévndes au em des Cpératnus
Lellres et um au Diecteus de LExghraon 21 du Héurlopthent der
réreen has brule rensyemen a Sr es RAP +

43 Pinus Hpémeueuzn pod dans les moches cents et et

SD SA à lon, roue Les ses des Option Pétaties à acivement de.
clair Opérsion Péché,

2 Sas puis des obliatone 1 de La can lié du cu 2e matére
Fe ee ae Pa Le 28 €
ang mt des Sa on me de D A
Pi a ee oc ls some en (à
“Cine Envie) à Role Qc Etes or À
er ml (LR 00 6 Par a AU Cu
Fe pe dns he eo at mine

La win es mod de Pudreret Les mot
Encore, y oups Ls mous de price en
séondcalin 62 mhncpe de pres de 1 Common Envie eus ao
sans ee LS Ps

SAR T'Opéemtr soumece ae Mare por arch, un pla 'éhanéun et de name e
te envi es Opérations Sémlres {cfaprès Le à Man d'Aanten c de Remte.
Et 9) comparant uns dessirien des aux abandon ét de mise en 6e
marion dore de trrraux durdon tds rer en ét,

44 et ar conne en Ge en pes su ds gate at
Pari 1 débats Ban D D An Ce nt D
pour han 2 caen àù LE 8 JO LE CO bn an De
Séqurstee Le ie Compte Séqesre »). Ce Corn equestre sert Gnitraé sue lu base de
Pan are mu de ln

Lans Séraense rnlionné ci des ar un
ump Ga Das Cet de que GARE

le Compte Ségueslie et dest
abandon 8 2 een en ét,

eusinenent a Srarcement des cpéricrs

Fopésarenr monremere ce Cune Népane Snfemément au budgots

ere ant programe Ge ira 1

= Düpémur Guies à Lt copie éohfanre des
once ee Corte Seuetre.

rievés Hanene vauiols

Site mentanteuems des fonds sur Le Comp Séquere ext insautpour convie

Et 8 pt ado ae romis n Comctt not ke ét

Sen ans do nds excédauhires na le Eumole Ségretu, legal ser lié are

at de in Camniiou Gusinmnemenle énstiuse colorée à Laricle F4.
mi

LA
CRPA4 & Ft Basin edlieés #

Led execden: sers tribu à la Cimmissinn Enréronnementle on plus due ontant
ui en payé onmemen à are 42

5 aus I rat clos Éfgé ur Le Conragtit en ser ia phéstt Crniat
devra. sem Lu mure € les éécoraneus, dre comm, méyeés. hais ct
Aauipés de yon 2 ler an Lot Lempa 26 on tree peur le Me paca à
arigaion à l'mrédeur de Périméta deplaraten ut ens prutie de ae qui paéod
Te Const devra por Fee Ja marion Fret ruine en ba ét des
anesitée sean em DrÉARRE BNMUNES On PE par 6 us ces dE
FERt

66 Le Conctent engage à uvre les les price lens écrans pou préneir une
oo de La zoue maine dans Le Péimee Dpt et Lette non
Le ébpiions de La Cuenen Inratouale pour La perse de La plltiu ee
eut de da mes pas Lee Mpleeantures same à Laure de LA mai 954, de 6e
nendement et des toute prix pour ang aa imite on movie. Pau prévenie
potion, Au pet églemon dcr en aeront ae Le Content 2 te mesuré
pphénantre ae mure rérersin por issu La préserver
mr

BY Done Yexescice de son droit una, exceuter des eaaux etat ones Les
luohlctône méoessires aïx Em du présent Cons, le Contre ne éevi Jar
ape es ea SQL À mn de éme (ED) Mères de to Eee #gtou
ou so. lieux de sépume, enclos mais, cons el jadis, bilans, 2ioupes.
dhébéiions, vlage, agglomérabons, puits, puits La, CHI, LS TC,
ghemine de fe, cures d'eau, casliacions, tva d'u pique, Cuvriges
ae, ans Là enramement préléhe di Mit Le Corinne eau de aéacer
eus éoramagez que ec oraux gun pu asian.

éree o.

63 La Comsant ce ao sourttitont Semngent à nec leo
satspriss à proie mauriuntens, à ernlors Gralon en lermes dé pris,
quinté, guéire, soude de planete A de an

Le Dent
sérvièe d'une valeur srérieure à de
prove à des apoole d'ores

nterdu que lo Conmseietre faro

mage puur Le cents danpuntfomant de canstction où de
le 20.009 Dollars, &

Des es de lou Les aus se monent aux réraions Férolères sen.
sons a Mi ddr nr,

83 Le Contest et seu sous-tauné rangitent À scoot eu préffrence, conditions
Sconmniques éuivahoams, à char des iene mécescairez ire Opérations Péérolires
arranger À er Lean e ous gore de El

À ea ets a Les Péngremmes Ammuels de Travai

à Contact déve nas

ris RS Les cours de lotion dun valeur supérieure à deux cent cinquante
smile (258.000 Bla

2 ds cs de trie étos par des paradis, sortante it
pions du gode oi On das répements derngginemet Les

paopriétaies:
2 dm le aude énion détemus en ver de dit couter : és bas
sd rois où Russes dipant Giés;

2 ans le ca de vec apratesan au domine pééle : le dom où
Persanie pue qui le rimimau et, le cs échaat, eut arme)

2 slement ans emigrafen aumés d'un oumprabie publie des inéannités
area détenrinéen pur opéra ve +

à Justin atet que sersposie et ai Le tirs eur re mis en uliure
He d'un EL on, cure 1 ét anécééemmen, Lines Sen té au
eue du produit net du ter

La valeur da in

dans it aus cas, Home ane Gelée où double
avant loceup ion.
Les dinde enve prapééaines 9 dfeoufint desimarons de domage euviés
et des des areu
A Les gros der dm luna 7.2 cisdeaus prauvent 19 cas dopéant ête détanés
ét plie, ane Le eut pet pr rem 2H DONON Pa
see li paie.

Fapglioscion de

RS os Enis, indemnités er om génére toutes che écrin
at 7 A dde arr a cha Cort,

26 Aucas où locenpein ae lens prive Le graphite où détamieur le oi 4
Hisaiog de cr pondant jiee Lan € am, on eu en où, prés
es fers qui aval 28 vecu De se PRO PR
res où Les etes d droits de propuété porveat exiger que
Le Long Re Se fe porinn e Li qu ur eu endormie
La dégradés ur aps pra parie de sur ge set da a ta 5
om Où 2 dénten €2 Os de proie Juge, La valeur de
éhaer rm ton ee no maire à nur Gi aient avant l'occupion

3 C'evurmion parle où totale du Férimère à Error on d'Explaaio et ns
St à lé dos dois EN da ie 22 pour Le Cantaau, 50€ Les travae et
Anstalirs télide a applet dr ds iam dé pré Aile 7 rue réserve
que LS vas et Gama, scie vies ds de eudre de lac du
Conan sr a pie conorée ua sur doutes Péfmitrez d'feplertion nu

dsl

FA Aux Lino dumarer la millane utisuinn pale de pait de suë deanemigue ot
rechnique. Je Mine pau ponse au Canmantort des momdiioaë de rédeion et
pan des sua ei dés nds 56 à Face 9.2 as ré toutefois
qe ledit condteuz me posent pas sr aux con ons Éconopuiques normales
de Dev de Mure de dun exchaifr d'explotalion ei d'exploabnD 62e
Mrdrcattes À

CPEU ES Banc 15

ARTIGLE 7 :

DHOLTS DU CONTRAËTANT DANÉ LA ÉONDUTEE DES
OPERATIONS PETROLIERES

TA Le Content ae dvi euh tue es Opéretione Péaèes à l'inéieur du
Héimetue d'arts, des or que th ao co ares Lx Ets € cris
a pren Core ait gén die dE Là où gli de 4 Ré
Hlaigee de Mauriurie, ct ques som erécentes sé Les Re de Tant do
née pére ieazioake.

s de exéeuilor des Opérations Parle, oran à Le odt

a dseupee Le aoraïra nésarer à Fadonhon do, Céren: Pénolièren or à
leu ati gummenes, aniearcent au MANS visées aux rares} et €)
dessous, a gent du pére ete ad, Goéess

Eà de procéder où fie procéder ua maux d'infcatetue nécesaies à Ia
aa, dans de cond oo écorce normes, Hé Crrénions Pérrires
À en rie oumnen, les qe le Laporte le dortiue de ritéic,
des Gomes et des produits murs, À Toxelugion dy que dei
arche par soneltnie aisé à Taie 16 du fret Coms,
Téblissemect de amyens de Mécvameeions d suis de corauiair

que 2 rdc, où le Murs de l'énergie scene at Oo

c) défie où ie eflemes Jet fmge et sécessnies à
en en 4 perse
irons régamentant es pres d'u +

A de pren caler eu fr prore eme es mue du so (um que
Les Hrssburenh aéercees auras die gun parmis Dore
Aesons ton a téglromien 8 oo

Les cceupatine 6 mins Vies à La 22 mnt ire Lobiee dune donne
agrée de Mist frésirentlumpesmneat de des main lation ensagte.

era, nr arte du Mine
Les deuil unie de
En eg ee VE

A réception este Sema, 2j de st gén
<a La recente à ir Le its muse
DRE tent alor, Bague de rain, yen
ar falaise.

En Fab d'accord amiral, lee doccopaien aa accurié

1 Bennet prés que de paprétaine autos teneur des droits de parité de
repré ont eu a pool de pren Les obgestions pu Lio
Ge Fatrérirapen, eds La pee un da détermins sole les Rarement
item.

2 ouf, sera comtés

À
À

CFE 31 Basin cie #

Le Minis pounre, nuenmmgnt à 6 rs, et à Lfhur d'acont amère entre Les
imérés, ouge de phsues dure eux Iiaion en commun dede
nette

Br ons de difiend enr Le chulaims de dan exclu opinion 21
explain des Tthoemgpez Entrené ar Jen odlh d'ens wc associant
Lave daecond anbie, Les Cérones seront oran à ge ne Les mods
GRADE à arte 29 du réert Co

F1 Bus sésame des rposions es ailes 63. 69 e LE, fe Cnntretat a le Mon du
choix des fours et des sous 84 MO du régie douanier prévu à

AU Sauf disposons senti de Content, aug aatrinn rca appatée 1 lens,
au afjaur à Le Hbert de moulation, demi e de mputieuent des rersaanes et de
eu Fais fs que de lors Bien ru le ape és de Conactazr et ceux eue
sonstrealts ome réserve pour le Cortacant de np Le Léasiéuu ot fa
Réélementatiun du ardt ai que ke Ie ameales en Chaueus qu à nero eu
Répulique laque de Manet Apr

La Goiveteimét filisn a délrahé au Coin, sd qu'à As pt et à 20e
canins, de te camrieén admin drenluélanent eegées an
rein av es Caen Férarer effectuées dan Le cadre purent Cent.

ARTICLE 8:

SURVEILLANCE DES OPERATIONS PETROLLERES FT RAPPORTS
D'ACTIVITE

BL Les Opéntions Pémélènes se soumibes à Le avrvulate Ce Ja Dietion dé
sglartion gt du Déveinmement des Hydmeutherse Be. Les soresentants de La
Eten de LEspleratnn oi dé Peters des Hnoanes Bras Giment
and auront nézommenn Ve dl de aaratie Le Ééeatinne érlièes et, à
Sera minable diner de Holinns, Séuiniments anale,
eeregiemens se Jr afférents aux Déni Père our Mate do 2 pa
cata an ré pri abie au es détomement de Cpéralions.

Ava las de pere J'esacice Los dus vis sus, 2 Contacter famine aux
reprenant de D Deica de Cxplaaron et de Désciapemen des
Hpocabires Br ane asiseee rise en rare de mjeus de 1 et
hébergement, e Les dépens de rampe émet Gisetement es à Le
Surines er à Japasnen sion à le charge da Comment. Lave dénere
5 ondes couv des CXGES Priest espece sex 55 éspodione
atcle 16.2

K? Le Conan fie Je Dirocioe de FEaplose et du Déscluppunu 2
Héépenures Bras réguftuement infmés da démulement des Opens
Pal o, Le ane Fbéas der een survenu

PA GS Basin tien À — 16

54

se

La Comment devar aotmme nude à Le Dim de l'État et du
Béseluppemral des Hjdruirbars Bus, que PO € a MOSS 5
ismce, le Deértims Péri priciée Les qe campagoe séclgique où
chuis ae

Au eve où 1 Conte décidenir dinar va rage, 1 dev Le note à
Direction de L'Explonion et du Développement des Hdiuratèuees Bei eu mors
Bateau F2 bou avant lt ce JÉH cert 2é àet (10 ets pou
Ve pre prod

La Dieetiox de l'Esyiorañon 6 du Développement ee Hpérocrebnes Brote peut
Sémariee ao Contrrnt de és, à cube de ce déni, 2e van Jp
écéin pour meuf séché eye des péri Pains

La Gesemement aura a2gts à vue Je denadee vegas nutent de péri
Pénolières onmprise pat Le Cormasint à Fiméieue 2 Pérhnète d'Explertion tele
que mopors réoloysanes. géophycues, pére phriques, de rs, de mire en
plaiiion a que cer émiménien prise Lie omarée comme ramasse nu
Mie

Le Comemetat engage à éanmi à d Dicetion de F'Explanéen et du Dévéloppasent
de Hirocaranes Bras Lo mpport péiatiques ira

3j des caps jouer a es iv de favage

1 des Apports hobdamadtires te Des trans de gpl

Seules de Moeot dans nupriion sueluiee explorer. dus Lee ds (ID)
eurs eat 58 £n de chaque cos, des rap mensuels sie des aervités ce
dévdageuent et demloiation compas uv des Montiques de
rod de see des Utah;

AE dns Late DO Je andvant La En de gs Tr, ua rafoct  aux
Opéra Pénohes réliséen pendant Le Times deviie 41 qu come
eme ne desert ee Optio Poïiqes valinée 0 Mn
des dépenses eme à

dans Je mo (mis avan Le Fin de chaque, Ame Cle, va papa sc.
aux Opération Mrlièrer raësées pendant Jane CIN éoée, ang un.
Fiat Jéaié des dépenses emagtee cé un dt du pemoenel emloré par 2e
Courant, indiquait Le nonbre denis, tr raté, Ier fuautin, le
menant out des sm ani qe œappeet mur Lee si ME et
Patients so Sans,

a ame, Les rappote a2 denmme <div fourmis à LE Direct de
P'splraion ei du Dévsloppemere des Epénearhnes ras imitant après
eur bem ou eu che

A rie 0) explain Cas rayport dues et de spas HOngiqes ai que
PS are tone ane AE +

£
es:
L.

CPP24 31 Bain cher 17

BA Le Creme devra not
Bibi mél ere

“rentes, cho Fate rer fre grue à tue meme à des ds ects
aux Op Péralèrer pur de Tien unie par ladite Paule, Cennci, après
aotifentiée à laure Pet, pourron prendre cine des foot sféreetee
x Opérations Paoli devront angaper à ropati précédente clause de
canfidettité Le Gogremement sourz égaré des QUES de sise ir
La tie pété em Réublique Ieur de vsmanie à condo de ne po
ic pandant a perle vera seu accus n Compact, deu dires
nes ec pue Conan

SL jupe soda Le Mini pour Bplameur déeier d'anemenne I pétice
de idem prés an présent aie KL

au Mise dans ee ne no dé rate découvre
Sant Lee Cpcriont Péreères

ARTICLE 9:

EVALUATION D'UNE BECOUVERTE ET OCTROI D'UNE AUTORISATION

EXCEUSIVE D'EXPLOITATION

Sie Cosmo Sérouvre Lions den édite d Exploation, 1 devés
À avoir que een an Mode dre les cngque (24) Deus qi adeat ct
Cétuer aise due pas, ccéfremément aux sglee d lan tape das
Fidae péraiée aiematinale, Es es Mousse à lu déimace de Hrdises
Feneonba a sem dn for, Dane Le ee (D) jours sta 5 dal de fra
none 6 débanden de eee de dinars, le Coma dev iu Su at
M an rapper émane Les informations areas à ace
nations da Cantrectrat sure poule Cu pe de Hérahrnion

lits dé

SI de Conestam désire enteprendre Le near ds
NES ur ave Glgenue eu Mince ep
vou déve 2e Ferimaion Eu had gragpon, 23 pie nl da Le sa
Bois suive ii de nca de Ha décourers vi5

Je muet de digue Lee dan

Le Conestaut deu aler ensouér a
ee qu Le dhapu tré de

dévetueion conforme a ge gramme a, 65
Pare 32 pont depropram.

am trs 7 mn Bulvate Poche der gave dévalation, ei au ph td
rente (0) es avan again dé Le oise périele dexpioméoa définie à
Pate à 2, ésentiaiemenr re content aux diopoeaions de lle 36 Je
Contrctant soumet au Mie na rio Eten dors toutes Je Eranatons
ichmiques 4 éaiques relaives a giemral dHdeuues aire décent et
vain 8 qu ben, cl la Corne, Le éaraère com ou man Hd
Homene

Ce mpper inélum nomme Le inémaronc sumes : Les careittiques
éolopiques el nr physhaes d govent à dima ecéinée ee

CPPIA& A1 Bassin cbr TT 1

er

buis Gi serplins 45 mppors détets, de sasure ce dinempehtion
éaphyiques ai que mes Les cet, profs, serions pu aurez Soeur 2
Sets. La Direica de l'Uxplartien et du Développer des A éraerans
Fins au ak aux onianis de Gun ke emrendranenn ra (hands
MgnéCAueS ou sue upoor? 81 Rae. ur 23 femnds en ehranir deux {2}
cos granite, Eu one Le Lunrent dires À conver ramitement
Les orne mené me dorés migenale 6: ls (0) ns StÉLGaI l'enfiation
Au présent Coma &t à es mate à Ja dispedon du icuemement, mu
demsnde :

G9 dauxe 2J exomplires ex pps planhrien ot ds fin de fage proue chacun
des forges réis

a

deux (2 exenpcin de sen fo memes, es se 21 Æonphls emness
LU coin de Lee ci que leur teens Carmel sou ne Composée nv
représemenne de Va hslegie et antes donner exieuts por Gen 6e
Dogs ruiné à

8h ne mme es rrrnont d'analraes, des het Gas prod à

D dec (3 exbldies de chape np éme (pérounpiis, be
avaseraphde, récciie où mie fees ae es ane. Lee Aéblis On Les
Es Pré dm un don démuges Acée anges Let nGE AE
Gene orales + MMirontes à Les scene an cree énfrent être
Fons 42 support remaique page ver ee mrayene de es le ai méctare,

Sue ain rapristltive den carole price, des débis de forage prélevés das
haque pers at gre 8e hall des Mais pradeit pement les ton 2
sas de praénrben seront égolemens Guis dis Hs Ses raionnebls, Fr
au, cages e dis, en poytenéen du Como à Laine dp É26De
Cents, run remis ag Guuvememenes

sans, émête, mesures,

Le d'u Bçon générale, deux 42) suomi de 1
Analyses rés où parle de a au qui 6! mar au ccm
des Coss Pétrole das ca de pasent Contrat, Lez exsairs en que on
déve Be fours su pp ler ique et Pani 8102 es moyens de Les re
Sac

ts Les cul, sains us ae Dos, REG où sou at
Gnraphie serone uni à 1 Direction de PEsplarton et du Dévelanpement des
Hydieoures Hi sur 0 an rar qe Fa

Fous Hors ral, le es échéant

Les Paris emo crier eme aie a es commet dés
Lies, tom ou pere des dtéuments 1 échantillons se rapport eux Operctom
Pétrole, penat ane période de ai (5) one à pat de qe lesdits deu
téhailons anront 8 Foie, ten ns de anni a ane za age la du
de die roaonebrion en ee gt cure Le documents et écharillons se rapportent à
From dénte.

CPP 24 de 34 Basin côtier 1H

sa

5:

ve

CPP & 31 Bain côtier

sais de tester auris de proton réal ; ur étude économie puéliinare
Le aise en explatsion du Gisement

Faute ami d'Épérecerhuge prie à pare dune découse ava que elio-ei
as Gé détirée cumimoiale si ae des pas uiaée pour là <alsuior de
Csatians étiez on perdue, sea ou ap disposons de ae 1

Le Conimotart juge la écunvene conreriile,  amatre x Miro, due LE
Ra Ps ent sou ep ae À ati 83, plu Lrd D
0 runs avan leapherhon 48 moe pére dévolu déni à l'aise #2,
Étuelearen promgée confiant au éispasions de larécls 2.6, une demande
taralon ah dé hotaon.

ae demande peécisens D déotian du Pire J'Exploitien demandé, au
englobe Ie suce présumée A2 glmens d'évmemourts Découver ovale à
8 un secoanagnée

La demande d'anncisien exeisive desploiaiun susvisie som acompaeuée dun
programe de des lompement 1 de proton LA, curnpreait note poûs
A genes concems

Les ééserge périls poor ue babes er du pro de
sdienion ce responsa, sd qe ét ao es athée: de rroupértisn 8es
États 26e alien da Can à

D Ladsriprion ds jrarmux et impatient afeesaire em: on saploiian du
eme, rl que Le ee Le pui, les naar cpuises poor a proue,
para. Bdteme, le eos ls mmper des Hrdeatuies

ee prime 65 gulemtrer de céstratinn éulis neveu ee imstitioos,
a 2 Le de démarage de En amet

8 Yesimaton dns invusitsenen de désclappement «+ des seins <lexplilaon,
ani qu'en Sand Srobuntiqe confmagt le Eure panercial planet,

Minisre pour prémoure des vitiont au modifédiuns an programme de
déveopanent 4 42 pére mé, dire qu MEimdie dExploiteion
Banane en he notant au Cemtsaqe eee etre ls JON Jugées us,
ne Lee quere cop in OU jou suivent Le sasupion dde programme, Les
dipashions de heiele 22 sophie off programe es es qui auneene son
Aiégrion

orgue es aédots acauia o coux du développer utifienr ds ahemgamets au
pacscamoe de Lételoppemat et de fus, LB propre porra êe mo
Er lisant êe pacetaure que ose re chers po son dr ie.

Let és l'auriraion cxchaiee Fexplion su asooré das le ones en
vigueur en Répablque Blomique de Maure, et dure utervemir dé es qua:
Ga 185) Jours ufr le die Édqpton du programme de développement et de
rrdnetin, n

7

°8

ee

s20

su

Î
CPP HAE Bassin cher

104

ma

203

cer.

SE le Cartmeat ef planer déererenes sommeniiles dans ie Pécimète

Eaplonrion, décuee dente cles dome Heu à ue euorsaton axehsive

dexrioition séparée eoespondant à m Périmètre dEnglotation, Le sombre des

tapes séchahves d'eaioirao et dus Pétrole dus
rte Aplorrion ae: pes Br

Si au œvurs de trans nifériurs à lost de l'auemition excuse décpisaen, 2
opera que Le pinmeut à une swemnion supérieure à Ge idéalement prévue
Sonrsémènl à Fan 93,12 Goeminent ane a Contrat, Gi LE CURE
Le ledeston excle dexphinion dk rervyée, ln autee supplémentaire, à
comdiica que l'aeson Eee parie Inégrame de Prime JExylorian eu nus
Le vite ot que le Center Fume Les justifiant thés de dx carien
ii dérmnndi

A cs 6 us girimers end medal des Lanta du Périmäe d'Explaniion en
ous de validé Es Minite porce ééeer qu le Conan expiaie tedi inencer
a ascocutln tee le tele de 2e me adiscumre suvam 27 dispasques d'un
néon dt 1 dnitation » ans fr (6 moin La émulsion pate MSA
de sin ettpe, de Caatecun da same de Mitte, pour cponobaice Le
aregramme de éslappeont 2 de pedtinn 2 ghsemet euro, AIR cu
eee taire de la sance adj

Le Cronnt der émane ls apéations de dévalarpemete au alu 1 3x (6)
oh aprés le date name de lateral drain sé à arte DA
A dev es poussins as eméain de dilfgenc

Le Contact smsege à réels Les opérinne de dévelnppenen 61 de production
ua ler ges de nt En unege Go

pement duos a néapémine éomamnique (resir
smienen clans giron

Le Craneqant #
apprécie de Centrent, 1 epndniner
anélraien de ue de dump.

ee Lannus éonemlges à Une

La durée de ia période denis pendan: ne le Core ae autorisé à
Laser 1 proie d'en pement dés conne et Be à ranch ESF ae
Em def Gus duc de Frmon event d'explorer dant

A Jespfin de Ie pécole initie doepioition défie dl déss, lanersation
sise d'xpialutien coremente ts prusr dre ere 2 fois pour une pécia
diennale de dix (TB) em chute, an ces de demende maïs da Conaëtsnt
some ge Mini a moins 1 (0) go avan Laden, à cond, vus le
Contrat ai seuple toutes se cMigeions comemles durant a pére
Aastoiteion nil jt quame predueténu cmmetle À ai di Périmètre
densroienion cancer reste asile au el de pécie Iiisk d'explobulon

Pour 1oû) gisement gant dmpé a À luufui qui autecsifon sachaive
éploiiek Là Conte rengegs À Hénin à as Fu et à 200 Pope Hu
friaoier roms let Opérations Phooièrs ailes et mice à fl nee en

—e.

2

S ven dheomvere et ritiiement opnaidéne sous rente, mais on juge quelle
paris êr esta dans le utile Cerrctnt aura L dit de detander lectesion
des péxodes céaesus pou 0 msi Ge cing (5) ans, Cle dome is EH
ue rehate pare Mirti fhgement Vale.

ARTICLE 40:

KECUUVREMENT DES COUTS FLTROLIERS ET PARTAGE DE LA
PRODUCTION

Dis he curamencane de prod révuiére de Peru Brut dus e cure due
anloriaton exclure dexplolainn, Le Confrsta aagS à eouerstg see Foule
lui de Mérle Brute meurs sai ee Ras dk Lac unie das
Mie perle ntocrionale, conforme aus Gi yotsacas desteus.

Pur le mesuerement des Cole Pétolien, le Cnatant noue relie flrement
has Aie Chile êné potion de L product bâtie de Pélolé Dr 2 use Ga
sapèrine k cinguares oi pauc cer (AA de a uni oh dé Pre lt ou
de pe qu ve nés dus Les Gprions Paire, 0 pere, eu etc el
real fleur qu rai mére

SR

Le valeur de portion de mronon ss de Pérae Boo a
Fra lai

pie D Comm des Coûts Périien, Mie à Pr 2°
conf a sea dispo delai

Sat acur ue etre Année Cle, Les Ge Rérlirs n eur rasctonés
ace Corte cn appt ds Janine du paul amicle 102, dépasiout
Feet an vaut de nee eus pour gen E399) de 4 pce ee de
és ut au de ge ecLulee conne tdiqué cÉur, de pOuvam tre
Lin conan cms l'année Cl considérer moon 2 ace Chen
Anse ee recent ul des Cu Péle v en du prés Ca,

La quite de Pénoe Best cement an cms de cage Année Cévle aprèu que Fe
Cac it prélevé sur Lu produetion tele de Péoie Be rayon aéeastire 8
rnumema des Cades Pérelieer sua er diapoieians 42 Tasiele 102. so
partagée après es ren entre Le Gouvernement a le Contrat de La Façon vante

HU 831 Begin ester TE — FE

sa

916

pion da gieément ce à 5e pésduonen, cunfomémen ou programme de
Aron alept

ti
Atsloppement the rod

auto Le Céntrhétant put Bin Deproie edit a cet du pére de
ébeéloppeiment &t de proluetion que lerielañen Gui pleemem ne pau re

inreement regle, ben que e ui de décerner et Les Eaveu Gain
cat emndaie à Lai dune amino exclue dspioieinn cofonmément 25
nééeut Canne Je Minlsre engage à ae pas ob Le Cm puise Les
Haut jger mette ee giemèm en predoeon seul di Le Mid aténée au
<nesaant des avemages Enéncies qui cmneuientlgioitifon rentable, Dan Lo sas
eh Cemraant re peter ps Les doux Spaglotatien 21 3 le Ministre e Ki
emande, x Cannet ronenecr à lanesation exaltee denplotarion concemée
ee res qi y son tac.

Le Contnstant po à out most, ous iv de de ueder au Mie ac an
es dpi Bi mo, renom étalon ou parlons R éhacune de ses
ces d'exploitation, à coca dec MER à pures Les
Gbliatons prévues dns Le patent Cort

La Comet vengege rendant Le durée des aurais preuves expleiton à
mire arelenet des quan ssl 1 ie Vu de Fhique game
eos ls nos Jéédenent Lümses dns de acrats aa.
enarat pripaleon Sn comédéntles Li cles de

Siemens @ La sécupéfrilm ptimale des rames 41!
Éondiens éeonemgues end la darée der sursis creer é'xpllanon

Lt ge 1 prnduetion per. une dci da more six 5) sois décidée par le
Lootronam ame lareu do Mine pairs entrées a, Jo présent Contes
nas Le cantons pres à aie 2

Penh lu durée Le eutonstion evegie d'égporaniqn Le Minis pra avec va
pére dau om de (6) mois demmler an Conocun d'éuonuer
isement 2e éans emeeorie Lane vos dit ste in arrfieu présunide d'ute
Étrosvede, y sunpris au Le Evirbunes qu pourraient de produits À pair de

rite dfcgusere, Le Couacea

aa pus éonmir poeme de Has dévaltiu de die découverte dns
an dot de die 18) ei suis Le du de coca au Mirisns de x
Sésouvers:

2e giant commercial ds 1 das deux (0 ans sure

bn ou ue déchire 9
alt L ééevone

Fiche de Era

Le venant porc alor Férer ou Bire realiser us Leur évaluation, de
Bleloppement de rider. de Halle, de ancpoit et & ane
glace décore, su AUeu uaiepart jou le Conan, à condien,
ei, de ne pas pote (Rérce à déaaiun den Opéra Fécoles par Le
Comet

CPP 24 de SL Bassin cer n

Produetion totale jourmatibre de

Pétrole rat ou &e gaz équivalent

pat de Gouvernement part du cünirietait

auront oi du Pro Où

Las bac par jou)

CPE 4

De 25 ni à 75.008 so

Ar de 7500 ss a

104

is

in

(CPPI & NI Basin ete

Peur Egpicatio» do présen: amie, Le 1eme pre duo ste jouraliére
Sigpie ke mue jen de pesdieton ue jo2rralière dans Fanette de
Pérez d'splantion dn pasant Carat, pandanr une pére do Meme
ED sr contour,

La par de peodtetion roverant au Coue soa soumis sun diposons

Bases cine se F1

Le Goes prarr recerou sa par de produion défie à lande 103, so en
ar, SO an soet

Sie Giosvenrement dci mezvir en tue tout us pat de va ponte rodtion
ernie à Toni 3B.3, le Mint desoa en ave Le Coin ar del du ms.
e-sémgtais (fours avan Le début du Tamesre crnceme, préobant 1e
ans re eu A monnaie eat den ed Timor a les mais de
Asso

ass ce bar 1 as agréé per les Peter que le Conte
sgagament de vete de ln pur de prvduetion du Couvent den (8 durée sait
acute À va anus ue Le Minis cape pr Es.

Sie Gouvermement dr rcevoir en ces du ar de 32 pa production

nie Fame T3 eu e Micasa gs avi 1 Coral de <a

eva a pars pradhion 8 ar ooemérane à

fé qui de oonuncrlalier La par de rénerien éà Gieurememen. à pronire en.
Time conceué, de procéièr aux euleveents de oee pa an

airs de ce Trés, de de Gourmet, ds Le ele C0) jours sua,

age one, un tnt éd au pra en ant ec anant a

prod a Coste pee px de ve nf latine

Le Vaio aura Je di de demain 2 mésemant des denis 2 Là que de
production scene au Couemament memes parle Ponte ar Della où en
Heat autre ananas senvestile dan laquelle laaranterden seu Heu

ÿ

— n

LE

us

ARTICLE 44:
REGIME FISCAL,

Le Conan, fie de ses Dpéians Pépin, sé Pat et ur
Ls bénéfices prévn an Code Cérerl 43 MR confeomment our dlaponinns de
loréonmance n° BBF F3 moyenne 186$ relie au régime juridique ce ral de
La seche ut ce Frpoiation des Hire tures 2 certe ut pos ons
du présent Cou.

Tex ris ts que e Create de l'ensemble de ses Opérions Pétrole
A Le tete de ln Rapubique Isemique le Mate <on asile dk impôt
Ale de aie eue cent HA caen su este bénces ao,

Test spiiquement recemau que les disaiions de gréent aricte 11 cappliqus
indie à Jégral de toutes Le elités Constinant Je Contient dt HE du
réel Go

Le Conatant dendre, par Annêe Chile, ans coups sépauée des Qyéies
Péeheres qui pe etra b un Goumpe de HEURE Un PAL aan Reco
a les réa deuftes Operations qe Les éléimems di Le as qu 3 ont
ions ou mirent drone.

Pour pére deilon ds lé net du Contsetsus, dures être porté a
sa

drocaibrues commen par Le Comes: are des arcs
lle appart dans ce nee de ma 21 déterains
Sa Les Spain de Vanele 1

D Les plus phone de li ce du met lement afro de

ous autres recents où pod rome + que Cros Péires ct
num sex prosenans de 2 ve dé sobuéaues om al Que du
Area Le apart de prod por es Po à

hs hautes de ane KE à 'oveuvio des Opens Votre

Ceaniae com's de sésu sare MES de ons Le larges néceates pour es
Besoine des Opérations Phones a dre de Eanmes Civile omvidénés, den ln
déseeie est cuturiée que ls Lois apolables em République Hlamigue de
Marine, à déeaoinées suivent I Procédere Comble apnexée on prénent
Contrat

Les charge duels do seven de l'âme Chile wvsidénée enpronment

tam Ls érgnis ava +

2 eue 4 sig explciement virée onda an présent iréole EL, tu Les
autres Cats Pôuolien, à sors Le end dl anprovsionnemants Los dép de
purseucet e de mir Pauvre, Le ardt des pacsions fouet 2 Contaetent à
Ficrasio des Cnérarions étre.

À

CPP A & 1 Bassin cle 2e 2

accumpagée des été Épanciens, lle quelle est exige par Be réglementation en
vigie

Sa disposons ep hate d'coçe ane Parle Pimp au les bénélices rs
ars en Bols sale a système acompte nestial avec régulier
apres race de is déclaration ammclo de revers susvisée. Gex senonpres Gevraut
ire em avan lu fin de de rime et SN SX, SU LG Ge en
reller pour a promèee rats de piomezi de Lim au Le Hé}, du QUE
Pi Lo hante agit nd CT pret

La liquidation et Je pement du solde de nant sue les Dénélies qu ds des
bénéfices due Aa Caaié dormée devront de eau 02 fs Ur de rever
vale Papas Ge une

Site Conan 2 ver «ous Loue É1comre ue seu sipériear à Pimp sur
Lea bénäfias den 1 ct rot au tre es Réniors dume An Chile donnée,
Lexode a em muitie dans les quome-vinei di 0) Jenrs aura Le Dépt de a
Aésterehen éranelio de rover

spas Les patemente aù Gouvernement: prévus au dre de Dia au les bénicus,
sh em mn Cantet dors ler qua vie 160 jeu auf ant Le Hé
Le a décumtina de réuape Les gormees dim sur y Pénfiec at roue arroe
Speunes amer que Je Content à mp toutes ses GÉBearors Gardes
ge définies a réet aticle 1

Le Contenus à 1e Dés de l'Exgloriien ee du Nés
Théma Hu ee rade perf naae +

pement des

je its de

A1 Die (IR Brie par élomète earé 2 par an der ia
Pantone eve d'plontior

1} Vingt (20/00) Doha par loue eur st pur a usa a preusène péiode de
céeiete de Francisco ee dei

6 Cigare (526) Dalles par mére can et par a éirant La déuxième péiode
de rroavaement de l'ameriien mciuive dernlorion et dur oué
pérgrian ps au etes à et 17

4 Deux cent (200,00) Dallas ur Hlomätre coréen durant La valid du
ation tee dou,

Las sndavanee arpeafiiires vida à laid a}, 5) er 6) cieux seront payées
Ana à par Une, nû pie td 1 samir jou 2 etagua Amie Coninauelle,
pont lanée Convacmile entre, d'apres étendue du érès daloriur
Atom pur le Contient à la date déhéce des es

La rodevaone supertire ski à une arration soelastre c'explottiou sa
pee danse 4 pu umnés, ae moment Ee chague Année Civile seat
Fax de Turin exclue dexpiciation, eu peur À Année Cle élit Oeri,
ans es en (30 Joe dl da ui, proriislemurs por Le

d'année Che cr d'après du Hd (Tape ation à

CEA & 3 ann ete Te #

ns

Touietis, Ie coûts des apbiorlsiranmens, du pénmel et der fenttain
Fois par des Sectés Adler sem Géfuctlles dans La meurs eù À
aeehéent pas ceux Qu eu moumslaneul ptqués dans des cendiiens de
die cueurencs cute du valeur el An Acheteur inéépeznt poux des
appaovisonnemens eu des pans es ou USE

Les Stls générant Opéraions Péri ofactuées dun ie cure du
préreat Cent, y coprb nokement

hs Anis de Decaon des blogs meuble 2 lmmeuhles, ain que Les sation
déscuease :

Lane querepet rrisemnuble, en égaré ax saiese rendus pouce Onéraions
Péolitres vite 0 Répubiiue Uantme de Murale, des
apportent ct slahe payés den dnereus employés dan à létrane
des ts générane dadiniataion des geler centrats du Contretit où
Les Soiree AT rarailaut pour so com, sis à léger, cé des
lle res onu far xd sericet contre À Léon par Je
camp, Les F5 géné paré À Léenger na favront den dus dre
pére 2 fins Be dans Free Cons

29 éramorssement des immobilhaiène mibnent aux pois de anse
Ad la Prog a Gore

LD de ins eds das am enter dé Cet peu eu mot cl,
ane Les mat x cheb Prolre-Carrptbie à

ie où biens ét de demandé dmmegen, des
da rennes où qu sem cbarlemnés ue a da, La
“se Leaf es at The dei;

Ses pores 45
Biens enques #1
sréaneee recu

makes «1 justifiées cemnéer am sue de fire ce

D js prisem ns

Méicinerz à des pentes où chars nelle pis 81 que Le
rs ed De

1 Luke ares pars ou charge dirstoment Hées aux Opdtions Pétcoliées, »
amp Les pers de d'ange réalisée à Jocoicton des Operations érrlères
ns que Les ban paie à ane 192, le devant apporte prés à
Pandse #47 co aovamas page dura l'An CIC pééaz à Firicla 122,8
leuoplisa du most de Impèr de ee Les Baies dérminés
continent du digpéritions du présent ar LE

ho Je montant non op des ei 1e acx Années Ciriles amdicures
eonfbnenent à la reglenealion ca vigueus, Jusqu'à purent desdits défis
où l'achèvement du Cent,

Le hénéice aët impible du Content goal à La Héérace, s1 le past
reed des sors pages an er 6 6 so] des sos prés 6 Éb Gu
Srpe d'arts Feet dinerne ar négatve, le cote ur AA

le ra: Aanée Civê, 2e Contact

Dana Les soixante (60 jour suivant Lu à
Éies aanelle dés eve

mena que none een compas su

CP & 33 Baaih chier 2

us

Bi

ce

In cs dbedon de safe an qu d'u ae ru de Fee Mae, 1e Cannet
ta ut à au emhoursertent des ac speed ae,

Les aummous versdes au puise ariele 11/7 gout cémidécise comme des Coûts

Péri et recables sales dispense Parle HZ

Fn déhors de l'impôt sur es Lénélors 3€ que défini à lamicie 111, des caevnuces
ace prévues à Pol 1.7 er des horus pré à Tate Hd je Croce
er Encamp de Laus te, dos, ts au eoachens de quelque natUé QUe 2e
0. lmrux, Sñcraux ou crabes, prés 6ù fuites, anpart Lee Opérations
élire et sut even y act Ou, ph pélement, Le pins, nes ou
cts du Cannet, à Coms son dubéetemem, 395 œuntlars de fm 3 son
Foxtionnaent #9 Gséedon de Com, éuar exlenin Que 585 SRGRORS Ge
Sign us Cérrion Perf,

Les actionnaires ds dis conatiue le Centmetent or Les Basics AMG sont
ii een de fon pô, dre. taxes ct enntbetions, à misen des dividendes
nèqus, den erdanmes, pére 2 dos Lois » aéleruts, LS sénat, Mamoponit
ddrorarures 2 Fisposaion, semices éocéte pour les aie on Réputique
Bluique de Maurtnie aérenfes an Opérions Pt re,

32 prénom amie no Sapellque pay aus aaxvisas flics nude par lee
péiaenen e7 cafleafetés pulliques muaniennes. House, de Lie
rariqués an legpive isarvis du Conbant, de ss sou traits. darsportnts,
es at agents rene ans par capot aux suriees due ere,
pas les Gi génénlemenr pratiqués pour eee mêmes seit par (osé
Ariniscions allé pl ques,

A x oui ent que 26 ps fonce sera cie dns Les enie de
Arena sur es amenbles À urage dabato.

te ascian do plque cote que en 9% ent de sors ira de grésent Con
2 nimporte quil Sais AD as qu faute cri Pate ea coeur axes [es
spin de Tail 3,5 at exempte LL OU 26 8 BR SRE

Lea mat de mars, Mas déghipements 2 pendu, rade par Le Cunroin on
Les capes avai pour dora ana Que Lex Prune de serres an
Contrat at: aux Dpéations Péroires sont sxemérées de route ttes are
ie das, Levant applique und, eu ésent à la nee parenière des
Cpértions Péri, aux achats EAkstué u mices ad par Les soul du
Coma dun Le ee da présent re

ARTIGLE 12:
PERSONNEL,
Le Centre semgage dès le dur des Ouai Pétrole à ser Feria en

pret a quaialan Saab du promet lan à cuniibuer à L formatinn de
Se parue afin

M & 31 Bassin eBrer {Te 2

A ae cit, le Contrat taria en ses ten 1 Dire de loiration et dr
érelappeuens des Hydrecurbures Bts, à I Jin de chaque Année Civile, un plea de
craie du peer mauitanies où plu de formation ed pueionement
Four rares à ane passiption € plus ox lus far du persan Maui us
Opérations Pétlies.

F2 Le conmeeun mire 2 le dispostion de ‘a Duection de Iaploméun el du
Pévelcppeat des Heather Dis, ve moeunt minime de «ep co Aile
cs CS JDD qer 2 pondamt La “a Re Tama cire
exploration à eva de Peut d'ane arte scsi explain, un
au de at eu le Dole ESS 800-000) az un. qui So act 2
Ha formation du pen lecal ta relance des cpération pére,

123 Le conda meta à Le disportion de Le Jrcenon de lvplomion ot du
Dévelcppemens des Ayérartares eu an aacacant de sx can mille dure (DSS
8.09) a pendant ring l'explertor et de l'exioiaion qui sa aliecté
ane de Forma dam Ra POUCES

124 Le cortarunt cure à 1 posting da ser des yéerores Mneiimien
here et nana des coféretees, Drum e exprahns, dr de vosages
ea Eat ner V'aMuts) un ranomant de Si est ae el TS ÉA0.SOË pur
An pendar L péri de l'explontien a de l'ex platadou.

DS Les sommes visées an aides 122, 123 d Id ne où di sesowmgbles, ni
utiles Aveceren ne pauten dune, 9 aucun as, dc soudées come des.
oies pétales

ARFIGLE 13:
HONUS

Le Conraztont pers à LÉur um bou
Dal LLSS EAN 000) dans ae HD) JS

132 En a, 1 Conan paie À Puel Bus Le prod Sas

2 dinars 5.609.000) Par big la pretion gere comnmercait
de Féuoke Des em de où des Pémumèee raphael ateiaden gour Le
remit Luis Le rame muyen de gr era mile C3 000) Bari par jour
Bénin eme pére de ra jour corset

sept miions 7.090.009) Dolls Lorsque 1e grcctien riiière commencée
de Parole Brui wma: du on des Probe capte afeinden pour la
prendre Le thin amagen de coin qe me LPS4000) Bari par jour
Pare paie de tea (20) ur cquséenfe

4 Di ailes (20.000000) Dee rage pnnetion régulière ceramercalisée,
Ge Pétrole Da ouai da ou des Pédiatre dit dieu are pour La.
rene fs le me amer supérinte à ant ml (LOD.GY Rae ur jour:
Pndant une pére de tete LD joucs sonséeuti. p

en

CPE2A ST Basse cer eee À

F3 venies comprenant ons conte aupre quu patument Ga devises 1

LS ee a cet fument sa devises Hbrereut
gomeréllet à vais Aka en La où parts, pr ds rousse
x x fnchañons Soonomiqnre uses dus es vers ce Pényle Br sur
ah éneumatienal Celles qe centras d'édngn, Van 4 paucen ent À
Sourenement ou à des ges green

ns

_ "
DT 2e em

55 ce dé es pe pa a eruis ; 5
ae 5 cumin du 2 db de cu 0) ju
no ae Pi M el
teen par de tn en, ps DO ee
to a 4 an, ar Core ado Can de
Ge nl Lagos ds D Le do dv Mat de
de 10 ns un A de is ED jeu on a Le Taie
Spa eu ut pro 8 ao 2

166 Pam me a ke
D
eabre sera Cdi da plie Rod ème (30) jours après Fétébissement du Prix dm.
Miehé pour le Thmesta consiiéeé,

147 Le Coukactant Gevre mesure us Lex Hédmentbues produits arès éxien de

SR
Lama à pa D ee de D
P'Expotstion et du Dévelapmenneit des Hydrocarbure Brute, ? "*

ARTICLE 45:
GAZ NATUREL
DEL Gr Noel Non Anis

ISLE Ha es de déceuverte de Ge Mami Noa Adi, Le Conietent cipagent des
damien ae eine on vu 4 dr à Réal si loin de
Le déconne présentent du cat poeme conne

F#12 Si le Coahacua, après Les discusion
après Le diseuions <uxuséss, ecaicére que l'évalualon de 1.
Séeuvenc de Car Natal Man Assogié ou joie, À der enreprenre le
fecuverte, sonlummérent mu

parue de varnx Géaluter de las à
Bispastiqne de Dita D

Chaoune des armes vista aur alntes 3), 91 a ) cEdensus sers vers dans les
Lee ED) ous suit l'un de L pédede de rérence de rene 130) jours
coréen

1323 Les Sommes visées au aaler 13.1 at 132 re gent ri reeurien, ai déduetoles
Hcalement 6e ne pouvons doué, 62 eu 626, ne auridérés core ds cris
Fée

ARTICLE 14:
PRIX DU PETROLE BRUÉ

IL Le prix de veme unie du Pégnle He pe ce eumsidérton pour les besoins di
edient Can, pat Le à PE Mag à FLO a Pol de Liviaiaon, eg en
lies pue Marie pale à Pente (A) jou due de cotisement 1e que
Aéreriné irdessous par que Mimet

La Pei du Marché ae db pour choque trpe de Pétrale Brut en mélénge de

tres rs

14.2 Le Prix di Mise ape at ealévemenn de Pérou fatués au cours d'in
Frein rer œaleulé 9 Ja fn du Trmeste une ci ses ol à La rouen
pondérée de px ohms ou Le Cancun et Le Gouvemement rs des ven du
Perle Real à des Tire a cou du Time coude, ajuie peus Er 22e
éféremces de qe et de dents in que des tee de Hana PC, e des
<anditins de jme, sous sécaré qu Lez quant dns sou à des Uers
us du Times ccideté représentent au moine ele pi eut (2070) €
es quantités ce cale a Fensemle dus Périméres daplann ve au
Apte Cure vends au cou dudit Time.

18234 de tlles sem de des Us ne sont pr cé dant le Toute commidété, ou
0e présenter pe moine meme pou aan (A0 de Le de quarts de l'ile
Hu lormemé des Pride Expteion ce eau ie Gr pen Coit,
ends an ur ad, Fate 8 PC de Mure 2268 I pur reparti avec
Re Pre Con du Moro Meet à, dant le Tinesre andere des
Pétoles Unis produds ea Réplique Iomque de Nlaumanie 22 dans Le ps
produeurs volts, eme ae de di a, der, mange
mains de paiement

Par Prin Cononnt de Maps Dome», ur eme
2 Peuole Brui vendu darmunte, aux Lens de ra
Ex coneuremel équivaleel 3 se pra peur des
Décret aus gene 8e rés Sexe des Cm LOC
ta point de vue des gants que de La demon et da loin den Péoles
Be, domi Len des crditins du mac 8 de La alé es ones

2 ri el qu perle
PTE

La Las toto avants ein motanmens les de cloud do Pr da Marché de

Fékie Brut

à vemes dans quels fégtstur es ue doetété Affiliés du véndeur ai que
ete entre en grain fe Constant:

CPP 24 Re 81 Basin ete 3

Aa commenté de dégpure de er
À domage mis ve 0) Jour sv

Des ve à are 3, à ne censien
a dan poer me dure demarage de
A D pe on, 2 qui conne ue
TR pe PParioou engobar US pésome de a ésoee

La Grise aus croit au Ars
Ranrel Mon Associé, sl cn Ë
Psion de Le oinème pénde d'

ER Se
Pi int ut ae
Da 1e Contretant dengaegrar À développer er produire ce Dar NUIT peur
Len PES re
a à dot rap de
ons nenens

2643 A Ve des mar vélo

Le Courretant dev AIO
Sara can foumémne 2 nrpgrsmae de

La Benne de Ga She Rom
ar préavis de cui
aemander à

ABLE SH 3e Contre nid que Kéalon
Me eee me par ucitiée, Le Mise pote, 2 48 prés
Sans qu pou re vou ao le coentominr du Cyr
EM dinde ve dois ur re délit ue couvent,

dti, sidi qe 1
De méme, si Je Center, à a. :
Fan de ca Rare! Mon Asia net gas sante l'a pour, 27 nu
Ps de dut {Eole demande oi Comme date es die au
Ace déni  déceuvait

oi ne Les Tvdearburss qu
A pourra als rés, ou
pemers, de prndicion de

152 Garage Auocié
à be 6e re Put, le Comet indique dans Le
162.1 En eus de dtconmere cum ée Pole Rat, le one di 2
pré ma te 92 1 com que 1 profonde Ga Nul Asus =
FR die. ls quandtés récit aux besosa des Gpéenitrs PETITS
Ra 4 proleton de Péri ru 4 camps Lo opéras 5e édit
ne que Gi cest es macprie düue puodui on gentiés

“1

CPP 24 € 31 Basin cer Ÿ

Le. El

123

(CPP A 831 Basin côtier

63

164

ts

14

annee, A cas où le Conractent ana avisé VE dun 11 créée, Les
Pariss salurunt conjotatement les Jéboushiés prssiles pnar cet eucédeut de Gaz
otua, à a Été ue Le mures local et à Penparaton,L compris a pezsinut d'une
inmescilinien conjoints de ue pavé de fridnetion de ve ééeédent de Gr
Naturel is Qt PALEEeN n9 ca por men pl ral crmmmarclomet),
nai que es mpyens nécasires à  conuee ist.

Au es eù Les Parties conviendeaens que de développement de lexcéent de Gr
Kiel Ge Fou au eus où Le Lomnemat désirait dévelugpes el produire eut
encédent prur lepirtion, Le Cora iréiguen déns Je progrimme de
Avolonpoment et de production viré à lartele 9. Les lnvaliiens ouprlimennuires
aécasais au dévelempement à Fespichtn de ol mdr eo aération der
eus vf.

La Pararuehat devr ae guocéder mo dévelprement et à Trxpioiniion de at
dt mars ai prigmame de développement ét dé uen se ot
approuve pr Le Minisice dans volions pres à lait 4, fes dispmaiont
du présent Course applabis 0 Pere Das deppllqueeunr rubis matondis à
freétuent do Gas Name, Aus née des dlposors paroles prévus d
Firidte 3.

Une pets ainaeéne pur mpfoble ai lu vante en 2e command Gaz
Mel Assis os cé au eus della du gisenont

Aa eue où de Commun ne convient pus lpioïtahrs de Fessédant de Gar

ur gamme jueé ee & Vus, € impor quel amont, dés Pulse, le
Maire er vise Contrat auquel et >

22 Le Conan meta raie à dispodtion de L'Eur aux italiens de
séparer de Pole Bret el du Ou Natuel. ta au gaie de Hrneidenr que
FA Havre eleves

1 L'Eau rosgemeable de Le colles, ie tee, de la semapresion et de
Pme de ea sci, à pair dus islalltus da aépauion usihées, si
mp LL LS APRES NEIE &

6j La entends 2 alors nécesa a opérations vds Alinéa hi ce
ersun, aim due lenleramemt de cer exééent pur LE. sec elec
<coufhemément aux ces de l'a eu maage dans Hs 2e por Gus
de mère à ne ps enter 28 produon, l'antenne le cam du
Pétrole rt parle Comet

Tout excédent de Gaz Matane Associé qui me sers pe urisé dues Le caûre des
ras 252 en 322 devre are rime par ls Contre. Toul, celui murs
Le dr de bre Led aa conmremens aux réglez de Jo ex urage dans l'nduslis
rérofire iumaienils, à condition. Court Russe  Minirre un
re dé ant ua Ge pa 2 pou ps re Éconiguement ul eé pOur IDE
À5 taux de séupéreon du Pets BA pur rémieetiir sara le disprsitione de
Ladele 3 4, et que 2e Mir pre a here, gpprohadon qu ne ét pu

ju

en 5

ls dois vités À laride 162 peuvent êle uansltne indiviéneliomen ou
cine pa Le Comet dans es con toménnes dae L péseer Crren
Les maner évalue à un Tiers ao veu B'aioriauton gréahl du Mini,

Les bénéfitins es anal aviés dveat sta a conti finées ar
présent rie 1 pour Va anti ea exphiuic s canalsians er rations
Fes. ls debuene en ame ati Du Cons engées du Contrat dues Le
aire du prés Cons.

Le Conrutinr ou les Méfiaires des nes avisés ee ain erplaanes
piavene Psocir cire eux pau asswer en cure À tre2snON des prod Pas
spas a aride 19.3 car.

leur explons ds rene

Es peuvent Galet unie nvue des Lei quais à compris Le Genvenemant,
A die san ouf par méme d'ange pie ou une sociué d'ÉUR,
Four a reistion x Frapoitaon es coraliotons si Re

our protocoles, reconnu arms pans ne rss 2 raammont À
A onde des perrons de comaeraulon et expliltion. ax parte des GG RIS, 4°
résume Hans sé de Tir eu cs de Aion de l'cocition, divers &
Soimira lrinien Désir éu Vitre,

Le amie es caro ds conique et italiens due dre és de
manière à aseuer a see Le emspunt et létacaulin des anti des 2er
uns Les meer ontons eds et éemmomiques ef en parce de m0

à ae fe méloure velenlion our La ve de ces praduis ru déni es
éhemts et à peetonee Je œnqarte de lemveumenet 9 Le éévelopement
Faipanel des genes,

Fin cas de plats desontes lIédrocures de a mème séisme,
1e Comraetant dev entendre à Lenlle 22e ls aus exploits Jen
esse or Faration come de emmsaions eu feu petmatant
état où parte de Jean grodueions ragectses Taux eines, Be
Sons ce éoae detgen sais à eppreherien préslable da Mise

A défaut asser anis, Je Minas pour er gaz fe Connor 2 le auties
pti Fame peur ls conacren fou lutte sum, dns le
eus nds Lslgues a éremaques, elite on insltions à
semi que eus demande ue puisse ave pue at disopaer au Cab de
ivenispets sopéreuns à eux ail au upper 21 seat du asurer 00 la
libahGz 90 projet de ans. Ba eu de déagund eutie les paries en quentin, Le
Éd ser Louis & base aie K Rond prévue à anse 29 4 présoet
Carat

Lroriation de ira Upper ur earaatous ee obéentée au décret
Elle sompars Tape de projet de censimetin de camlision st salt one

à le demande ex core À son exéeuin n caetère unité publique. Lei
uteation emporte Sel rin d pue

L'oceupation des traine nécesires aux canins eLimlaions Sefféctia dans
Feet Bebe à ani 7 du préses Canne

CRD à 34 Bassin chier 5

153

153.1 Le Connacran mue Le dr de dispose de se pact de production de Gaz Na

Bisposiens veramuss au Ge Natrel Assolé et Non Ass0cié

a,
coaftamémen aux disposer du pau Duel 4 ea égale le dit de
Bracéder à la sénacation des liquide de Lt Ch Mél pad, ct US up,
Sete, ainsi que vente ou le maé oeil ou à Pexporttan 42 put des
Edméaurs liquides ainsi sérars,desqnee ser conridérés comme du Pétrole
bts de or parage entre La Paris ion aie 30,

2 our es besoins du présené Co 1 Pr mar da Gaz Nan, primé en

Durs pa mil Le ELU, set ep +

Le Gr Rate à

2) us puix chien des achemuns gén ce ai année Le
Spor des Dis;

F8 Pour a qu enneeme Les votes ane 1e mat oral de Gaz Marie cu ei que
sons, à un gx à ennvan ur accord out etre Le inde ax lent
adonale que Va ébbra por la dise du Ge Kate) sur Le ré
local et de Conan. sr Ka aatommenr dus um du mar praiqus Où
root dde ons dan some de auhaution où Ga Sail

15.33 Aux fe de Laplicuion des les 10.3 21 133, les quantités de Ge url

on

163

manie, après dating quan usées pour Le Lesnine des Options
Path, éme ue ls, amont rionimées cn un ner de Ml de Péceie
ae ro que où sobre co (LES) mes eus de Gaz Nas masrcés à lu
empereurs de ESC 62 à Le prassun almosphétique de LOIS der dou pus
eau 1) or de Pérle Bou sufcomvamion cons etre es Pare.

ARTICLE 16:
TRANSPORT DES HYDROCARBURES PAR CANALISATIONS
Se Corasant désire proc au rmanor Hirrabares pe exnalsaions. dot

demi l'prbuon pénis per le Ministre du pncjel des éumdstiens O1
instlaiens cespomtaes et Le

Manche tr dima nier tu réglemataies entres, Le Constant
A le rot por a durée de sas ga Cana ge dans es orne défie au
présem are 26 de alter ete Gore En a prune imvllatiom À Fier
fu trriole de a Réjubinue aémique de Magie US: qi sut Le pui
enntental es La zone Soremnque arc qui où dépendent x dau Les ca pr
scans, ou de re alter of mamponer, at en consent la rage des pro
élan de sa agile d'expelairz 0 28 it ce Pro VE 1 pa de
lee a rllemene de mehr A charme ne ar emo

os eus où des conventions ayat ur let de permise ou litres ransposts
Br candistigns dHydracihures à Favoris Êtie iendraient Lie pas
eme Ksdts Été &  Répaique Blentque de Mourtage, elle 1eSoNÉEI 56
dscriminasen au Contataat susvisé 16 Les auatages qu pour CRUE 2
Fi de a gun en Eve Gael

ÿ

CPP 24 8 31 Bassin edtier #

168

18

LAC)

CRE ASE Bass ste À TT

Landstion de sanmor cumpene éremen: pour Le Contact droit déblir
ts canaisaens at insrllions sur des rain cout À n'a pas Le propre. Len
peser de terrain grevés de la set de pansage so 1Gnts £e fables de
Aout as sante de mire au bo ometiomenen des calice e satin,
Léasaitusrement & la somatede, dame dr, dns cos de ferains Dis, à one
Side Fée, À Gé duacent amet, ar lteaié coréenne pour
éélamimanon de Léman d'enpreprstion

avg 1e eumaliäns où inéllons hat nisanle à user étrmale des
femañes 6e que le propeniee om fat 5 éeounde, le Conracint doit procéder à
Turquie dead Urbns. La valeur de sauce ed, à délout d'accord umlehie,
déterminée gore en mère denpopriston.

Len one de Morce Majeur lation de amp dresse devient
daque loique Le Canfrrt où ls Renée der paniers vs 1 rie 163
d'uraial ps éinencé ou a éomonencer Les (veux prevu Un (L) en après
approbation ne

d's euhatin de ranspour Hydcosa bus cu
au ape du préc TRI T6 peu, à MéTAUL Ae Dr
dans La die et pour dre
Sreuts srovraunt

set

repris aerure li
me Elton coast
il, rs fer ar avi de Mince, no
d'a cel de nnqor œucéiente, le ra
É'enslbianions br que cal yat rat apprubu a du 5

mas

re pouvant Fe l'es d'ueme éicimiaatn dans

Gus produis ms à

rap pou es nano compas de masi, de ani

Lea da rm sent bi po ner chante de tante, coxdoonrément
aa réges envsage s Find pére infra, soumis à approbation
Le Minis. A ee ef ee af duivout bi de sde qua (3) moÏs avan Le
mise en expiaion domnpagnée ds modalfés de lee Aéirainaiou ce des
Hfmmatens nécaies, Toute modiaion ulèrsurs des Bai doi re Tohjet
den déeheaic meteo Minis dub, G) ts a cneiss esnt 64 mie en
Vigne Peru es dés, Mia pet ire ion An HAS Pajusé.

Ces ui vorapament cofameut, pour un cie détéminé duélistica de
Peemege, une meme roue lmorissemer des cation 1 ill 2e we
marge henefciir compare à pelle qui son géné ment added l'nduie
péore inemitnaie prur de cueéoiens 4 sltinne de col au
Fesclonmnns dans des nine ae.

En eue de variation portes des démen couts des sas, de none DR
Lena eng de ces Vaatic devre Ue OARs et contes SuÉrent Ves maès
précues does

Si Le où lun des drlaree de Teiar de tmmpart d'éeaburs par
eulistions contrvient ane diporifions du préem urièle V6 où mbüe à La
és pulique où & a proton de Temogpamem, le Minis ui dde une
A vu meurs d'avoir à 2e conne à où disposons dan ue délai de doux (2)
anis au le Gus OÙ La écurie publique on Den in dhfence maticraie exiger une
spolaion iidise desde diposinns.

j

ri

ri

va

ua

En

(CPE HA 2 31 Bin côtier

14

Bi

SE Titérer ne se confie pue À ces ion Je Mise eu gramme, £ ea
ééhéent pur Ia seule part do Jingessé dans Fsséetinn, 1e mise on Ségie de
Fagiotraien un Anis ct aq de ce dei

Si dam ar a de avis (33 mo mois I me en régle, Teen no ge ras
coetbané 2 se chlguions, Le manie de loufralint de Eeconer en ce uni le
Éaeeune 6 pronencé ea deu de téreoo sou enr prtuilemen à Va

“Tour erreine paca à quelque le qu ss, aù mangont s'Hyrocrures
par ecrans 6: ame pour Jmplenabea des Cane 4 nsilLions dt
Lau erglotatian, am cigares eu dus dr ru puésenl aficle, st qua
Aie Heu dont bénéis le Center tel que prévu pie De pue Cat

ARTICLE 47:

OULIGATION D'APPROVISLOXNEMENT DU MARCHE INFÉRIEUR.
EN PETROLE BRUT

de La consomation
Le, dise ea où

Le Comsiant à Lobgaon de aisée en pri Le:
antéiere sa Péri ne de La Rép Baie de V2
Pt pr es alert pa de ion qu À

AA eut ef Je Contrat smpnge À pair de 29 pri de Pétrole Bet en
République Hlemique de Mairie à vends à L'Etat par
Lt vai Le Du demame, {a portion pésessfr à a aie des bei de
la emgommoen (alé du puis dede a mom 2 prurcenuge que Ha
dual de Péreie Da proddte par Le Comm perdant ns Aapte Ciile
Rate pue mnpeut à La quite le de Pétrole Per pancuite au République
langue de Nautrare pondgne Rd Aués

La Héiniste satin par et au Contacter, eu lez del à 1° ice de chaque
ane Gin, ke Gun de ui at ut choisira d'acheter coréen
ns artel ra de PAnge Chill Le Hrsisons tone fetes à
Etat eu à Patnoutae Signe par 'Etn par couté rsoumanement éuses dt à
ds ere de tmp régulier aa cours de Dre Année, sua des MO
Fine d'antan Les Parties

Le gi da rétros Dr ainsi velo pu Re Contact me onemement seu Le Pr.
de Mehé dabii cat Les éxposisens de Paelele 14 et Hu parait au
Cauet en Durs

ARTICLE 18:
AMFORFATION ET EXPORTATION

Le Content ms Le droir diporier sn République rique de Mauritanie,
son compte ou pour Le capte de sauge, Joe Be Chase, US,

Un

#

engage à anne de l'Etat L 2 re pa vend Le pété où le 44 honomien à
ds pars délars nas à Le Répablque Blend de Marti

“Toutes Je portions et espace, mx terne de en Cart, sun! sourire au
Remalitée requives jar  domare mais ne demeront lea à aLeun paiement, sant
détient de ariao 182, en dan du réjuhe douaier dent Le Contact
bois

ARTICLE 19 :
CHANGE

Le Eontcant rs au À 1 églamentrion du onto de cages pPÉCAbe ea
An Réplique dsemique he Maure. Cr exrendu que polant Le ae du précer
Cana e Cantet et sa nr lens Héndtiien, des duré UMA EU 67
come eurent Les Cpétions Pétiez

a Di marie ei dupérer ds compte baucaos en hs de ie Régullique
Ilimique de Mais:

5 Doi de came à M'éncrgee lo emprunts nées à lexéeuion de Les
rt on Repair que de Mrs

23 Droit d'eneaier et de conserr à Manger tous Les donc 2equi u Empns à
Férangce,  aemars Les resta prèvenent des Vas MH ratDure, et en
“iapasiebremens das Le ae des monta xantia cale
a les heseipe onu pou Les Opérations Pérlière cn Réplique Hlamique

de Mae:

D Droët de Animer Hire hors de la Xépblique Camique de Mania Les
us as ant Le la deu Hyeres reve a Canet 8
Je gare fs peur Count in que les vides 1 pr de foule matuie
provenant Be Opérations érolares

3 De de gager directement à léger les entgrisus éthhgres Emmraun de
Bis de ares céeereirs à rien des Opéra Péteières :

8 Droit de meniquer gour les besoins des Opéra, Paueliees le chbage de 1
acaosie nationale et des vdbet Gangères conseils, par lntemédiae des
bagues er es Mel en Répmique Marigue de Maude 21
aient Heniés à des po de chazge 260 ms Hverables pau 1e
Contasant où x suit que Le Crus du jour où que Je cou
générlemenc apple en République nique de Nauru aux autres Ban
Îe jour des opéntians de change.

Le Comines annee au Minis cha des mu, lus ul quarante
Er) jours ae a En de heu mes, an rapport Les enéraions de
cinne elec au œs du Teese écoulé dans Le cadre du présent Conta. }
épée LS mouvements de fonde ur let comres Gers à lérangee exécutée
nd rnéent an digestion de rte 16. 4) dessus

CPP & 37 Has cher æ

12

13

155

imadhines, édiipeiment, piésss de che ee mars consommable dinerement
nécessaires bia bee axéenian der. Opéraions Péri

AL cr ontendu que le Éoinétant ct es dote nage à ae grocéder ax
Angels Unies dec qe 63 Le mass nd les rériaux et am n°
avt pas élonibles se Rémalique luniene de Masai à corlinons équiribetés
an Les de pr, qua quai, condo de pain er élu de ivraisar

Les employée esp eos Fan appelé à ville im Répcblique Hlarique
Le Mauhosts pus cpl du Eagle ée 2x sn rain auront Le dei
dénperes 6e République Elamiaue de Mann, le do leur promêre aonée
ina. leurs ee péxsonne et domestiques

Tes Les arahrdier virée à lard 1.1 que Le Canet, 86 soul ei
lens empiares expats eu Furl auront le dre d'mpurier a oklemet
rade de at dat es quote.

La revanche, proie et den mmaables sont unis a Régie de dat

Son le se lue éormliée aiminimeties aies ut cales des «éames
som passa ag Cole des Dors

à éaumetces de as def ta

a lermirenanhes tapes Jin 2

9 Rs aachadiees 1 comes sage dis a régime de l'adofsiet
parie ee cat, on asporsion de dos ta dE IE,

eee ue

Tours, Les jus et af personal a Jomasinues ne son
ir pe a ne see expo a mme nement 1

Le Contretant a se soute, pour ler prop comte la que pour le some
des prasonnes vis à Varie IR ao le re de éporter hu de La Réal
nique de sine en Puncie de tons rois 1 tue, 2 UT om, Éeutes LS
Rare Hagosées al Far Là exception de elles das La pra
Astier 6e aile 24

Le Cum se rousaians eur le ent de vapde en Répohqne Itanique
2e Maure Ve condition dnéoemer au préabl 2 Ktiisue de Leur imeron dé
Kaas Le ordis, tatéiei, mrdilres, Gquge-wents, pèuce de re ei
res ab Qu sun maparés gran ane san pu és pour Les
Opération Pétrlièes M ex cgendu que, duns ce Lab 1 icermbels Du vendeur de
Somalie ant les als prete par réviamertation en vigiour et de paye
Fou diet hs aies à Late de re.

Le Comme, vos clients <4 fus tramporeun aan, pence le duéc de ce
Core, le doi devporse Hrement au pour dexporition she à est GR au
fase de tous She a dunes de dure ci à c'hmpaate quel mama 1 porn
Ada ae à quel Le Ceirerinr à do au Les disposons de Ctih,
aprés due de joutes Les Fais il 6 l'E € vpn, Le Contretant

CPP A4 31 Bassin côte TE 38

53

2

m2

FE

8

as

Les employés expaiée da Contact auront dr. son là réglememation en
Vipreur dans Le République lung de Meuftanie, au change Lbee et au iraneat
Aire ve eur paye origine de lee concis du leurs Alares ainsi que des
nations aux rimes da rai ai 4 sseurié vo versées pu ouc-ménnes où
pour Leur coiapte, suis rérve Qu AE rempli leurs obligations fseudes en
Répubigue etique de Arte

ARTICLE 20:

TENUE DE:

LIVRES, UNISE MONETAIRE, COMPTABILITE

cegbsnes ei Hi de comptes de Cuiratené sécu tenus couronnement à Ja
repementien ee vigne à Puce Lompiible Gérie à FAneXS 2 du présent
Er

Les copies où livres de comptes vont ou en ing Sands cu anglaise dt
Hhetiés en Palin. La sem maniement juni qui des pièces désllées
ra, Les pense etes meet de Cpnarent autre du prés Can

<a regis ex es de sommpes som votant pour éternel
He, dos Colis Pétain, Fe Rtéfieux mor e pour Le Séahen L'emp ur Le
Hénéfios ntfs Cémne aux a Cane, a Lesotho
du Cectremert Fist ressort Les ventes A'Hpoeebnnes am Lemnes di présent
Conte

3 die diem 2 égnent eme où

ais

es cours de résulte es Bi

saison ere

je su ccrmpde an Contnetin là pres
M de preneur 8 tes de couples dEslgnés à
game Eve anna au ge Etre POELE 250 AU RS
crie on Repnbique Haique de feu. à ze du mar œoun duel
Es cctmpeg x Comet Je remine are ever dexploalun. 280
Sels cles de vamptee € nique de Rte.

dguà ce à
'espoalar, es or
Hi

Le Maitre, après ax er informé Le Contrat par SE pour fit cumin or
ir ar de made le sm eh où pr ae rap spots Le malaise Fu
Ge coqs RE mue Dpésmons Pérolières 1 pue Gun délai de el (5 ans
uivast In Ba done née Che dre pou Your Les cases on veetions
eenceant Ladis Aunee ef pébseate du Corte ses cbjeedons pur ee
senlraherions en etes relever de ge exe eu lors,

Le Contelart ot tenu de Suns tonte lance néséié au peraones
signées par Le Mine À ce el er de der deu iner<estons, Les dépenses
Escales dame dt de Vénention aemm rome à L'Ett pre Lo
Cnénrsnt er sum consid nes car des Co Pétrole pan el Le
dispose de friele 102.

Les sois dues à LE ca aa Constant rétot pables on Dollars ou des te
Pate die om es x em eur ee des Paris

ol

CPP 24 91 Bass ebter dl ue #

23

25

ns

LP cas de éd dans ex paiement ex émet dus porn rer m Em de iris

car Gus CV) par am om du jou où les eurent A7 Er versées jusqu veu

leur rgemont, avec eagle mensuels si Le end et mypriour à
Dons.

ARTICLE 21:
MARTICIPATION DE L'ETAT

La aura apte de prier a ques ea rés es Opéions Pénrières

ri de M rem anoriiion
axchaisg dfxlei 4 ac au ocalé ds Se
pésipaiim, dec mêmes droite el sourds aux mb ablipmians que ceux Ca
Écatamunt defini au prirent Crama, sous sers des apneions £a pret ile
El

Aer paume evorer cel putiipahon sit diveenant, sai pee Torenméine d'ane
encprise aatiorals, cotée par Lt muciaen, gui pose dre soil une soit
couté pour Ja im de imite alfona dans Le sos péter, 80
Sas pote an eee ce

La amigo de L'état à imérieu d'un Péranete &iinion raptor une
sat Jet ad Got le pomcuoige mem So deemminé Selon ler
ispodriensei decxous

2 Vi lu gr eut 26 9 italemenr 2 que pneu à aigle 214 à

ire de Pétale Brut dudit
0RG) Bars per

0 Theme pa art 00 94] dome fe prod 5
Tédnège dephlation enr den sonate gites mie Ç
our prb ce 217.

pus ta ie 66) and à onmpre dé a daté dei &e Faute exclusive
desphéiton cs à a Péine PEapharus L'éu r nollir pr és
amant sv ee eerer on opion de paricialon ile dun Ii Péritre
LExploralion e2 méchantha panne de péri nie choisi

La pertipaion init pra sffatà corne de due de mfieion de ia kr
dopage L'éut.

it de aa putin nds, L'on parciper aux Code
putin omseré gs prés de soû puunconup de
ctipation Hate et ea methourse au Coma en pourvantage, at à son
Rouesrtage de parchatn nat des Cats Ps dou cuco ze redoute, BL
La Hé d'Expcaine canne, cons par Le Coutacal cepuis la Die
AT da prenom Conte ja a te ef Lu ripanen tie de LA

LEn msn des isques cire pis ac Je Cmraeuvl pour in mis en valeur des
roues dptoeatune de La Répuatiq Kramique de Masrianie, L'éur esse
an Conniaat peut Be kon Gui Péliez éexploion, 3 l'exclusion des Cols
Crétallens dévaluion, de développement et dexplouron, nom pas s0 par des

CRE & A1 Rascin chien 2e a

À
re 242 ttes

de de

pnésen: Con, L'esneprie nañenale as Pituaienent roporable vis
Fate es ohne telles que prévues La présen Con

Toue déc de Fees anne à evlaner une quelconque de ses
obleations me em pas contrée cnome SEA dés cubs con Le
one et 06 pour en aucun ca Br aqua l'E por enrulez Re pet
Coma

Dassin de lens nord me Connect, me arf, en eau ea asmaler
ai aie des dos des entité comtiuant Le Contact à Roi à le cute
oise prévue à lot le 29, cout ant pas applicatle au pe eme PTE
Lente manon, ma socle Bt ge etre La où lurreprise nanas
es ends em Le Conan

ARTICLE 22:

DROITS COMELEMENTATRES DE PREMIER EXPLOEPANT
Le Grouvemement, dans Le Bu de Halle In mise en valez des resources de 1
Répatiique Blumique de Marian, a de Meier le déteinppoment des aedvicés
pratènes, comen des vampes cerplimetins en Code, si 2 Le
Beemier orpiollux, 'Hyassenbures dens Le pass, sue Las dispollione da ménèl.
anis Les dpi Eu prés ile ne eux pres please raser des
nombres décruvars de pros 6: x Me eecinée 2 en cour d'exploitation:
anse si côte,

ARTICLE 23;
CESSION
Les droits éd du petent Conan povent ee éd, tout ou

ais, pr amp aqua es as consiaaat Le Crndrseat, sons Fapprébation
résible du Rire.

SE dans es sos E mais int Ie mnt au Minisrs d'un pajet de asian
ancempagné des Hmmionr née pour fenfer les espocilés 1e2huiques 2
Finemetère du cesslommae, sn que du pesant de sam ei es eus at
La de cochon ee pas HAS on eos male, cle ess sc
pue oi lé approun  pau eMaie à l'annee

A eurptee de La dire Sepgrobli. Le veste aout té de Cutuctet
ea dev satire aux Phil hagobées m0 Cometant ur de présent Const,
sand ae Né préaubmt à ceaier

Se eat constant Je Coamsnt eme à l'arme de l'EHt n prot de
sien à ue Seeélé A, le Miniere ateisert ladite emeion des Le Gclai de
né 2 x lotions ani 25.4 sert applrats,

Le mème, le Cusñactnt, a toute endté cousitaaé fe Conroëtin, es mé de
some ne ren an Mi cer à

re 8

ns

ao

au

CPP A4 8 31 Basin côtier

2

Codis d'exliio. iai a notant 2 cet pour oem (106) du mat denis
(Gad Péars dexpleration, non encre recauiés, du par L'Eau Hire de l'aide

Lim ph md aix (ani 3 compre de 1 de à que nfvoau dé production de
Féxoe Bat Péinte dEpiien menfonné à Painéa B) de l'ami 21.3 ua
ré angine ex maenve pesat vente (20 jours corses, L'éut devra natif par
Éeré au Contagant an dé Loreer Lupilon de piiepaion sédiéeandle
enmespuasumte dans 1e Pééiméore dExhohai,  aéclsant le poineentsge de
Fariepasen adore shoii

2 la dt de anéeaion de La

levés option dk L'étal

2 crapte de La date del de menage de où pocicipéion LG paricipers
Et Got Péroliers dns 2 Phi d'Enploaios euneeroé a prorme de sum
ponrage de paipaien st augmenté ee devra ne oanrer cn Cordradent on
Borecrs. dent à La Gliéence ent sou perso de pari après
Snaneaurion & ton pourentege de puticparion raie, des Cols Péroias (3
Legrian des beeus prés à Panel 13 e des se Bnarciers défis 4 l'ail 28
a Érotéée Campahle] mt aucore ReQuL ES PIB

once, apautu qu L Coremoin. dés Le due del de 1 partout
L'Eau La de d'efre l'augmsenls ds par paie

bat ne see pas osent, au tie de s2 partant, ie om adéifonnèle, à
rembourse où nat an a le omge des some Lee pa le Coaetant
Aa ie de lite 15 da pren Chr

de des ape des
née LS a, à ecuuer
US SAÉE €E REUORL

Les renhonnemen qui seat séfecués ge Lt
amies 2LA à 218, da LD BEN De dépaiaut pus À
Ste de lepion coremendine, me cel ui gai
pores ce Désir.

AA Esrpiion de Be péride de dat € ns, L'é ame Le chi de
Rnb Le Copa pou D pari rem ds tee of nent,
Sex eu on amant Coms a at Éiale À irggate pou ce
HU de la vo ue de prob renard paroi ce
Éanée abat Ver decide leride 19 jump ce qe À tale des
Rhonremens af asc le à au go au (0 2) de mom le
se Le ce de eme er mu, le Cia prélvers sa pro, 1
Fi de Lao, pat de on Rveret  que pe ddr
paris

Le Conetns me ser sois à aucun la ou té de eq are que ce 6 à
ren de mb nanlumemente Las Jiuvalus qu pmomien: tre liée par Le
“Conraciant à écesson de a partipanon de BE ont exanérées de mp vel
urles here.

Lureprire nationale d'une par, a es cité constat le Convrotane dur pat,
2e ect pus conjointe et slhésnoes remonasnls des lgaions éraltet dn

n

“— æ

Fate pojet qui cé suscite men, rouument a moyeu dune mesvalle
répañion des dires eau, une modo dn cerrêlo du Contactant cù de
este concernée.

Seront ssidéréo come déteste de vomile du Contraitaut, a une cat le
parison da ani alu, La mali Bee aionaaikos maitres st que Les
éépetioes samir rives au sig eg ec aux droits et oiligains aïenhés
ae tes aux en ce qu coneetne Le ejoité requise dune des amenés
gas.

réels, Fes serais de és aulaux à des Sociétés AfEliéer sorpné bros, 03
ane de déciaanion prés au Mine pour isfermurion et de l'application dé
tion de arc 264 4 y Lan

Quant ans casio de res avelaux à de name nefumuies. elles 2e ser
notées au Boutemement que les ee pour ef de eds à ceux: pl de ren
pur en EU) de cap 48 Femme

Les biens ue iurallasons aff aux

out quejet de camion de sta
Cpéions Pétolièns,

Les prets vin aux alinéas a et) doivent noté a Mia.

Luraue le Coutractant ee vamsius de pie salés, fouraira Be deu dans
Le lux brfs sai une Pape de l'accord asian Eau Ps ent eut
Consactem, ei de toutes modiiedurs pouvr dre apportées audi açeoté, en
ét Le om de Fenimprise désiee commme «Opéemeur à ar La corde des
pénaious Perros tt Shagarien Opéra sers sois à Pappeiiien de
PE coufiemément aux Gaposions de inrisle 63.

on alles et de

Les cessions déinées en vition des dspoetions du pris il
selate

ARTICLE M:
PROPRIETE LT FRANSFENT DES BIENS À EXPIRATION

Le Contaccant en proriéaise des Ben, meules 21 meule, Gé aura oqués
our es soins des pénis Fliéres, sous rene die dépit eat,

a Morin à in renvagation ve à 1e clfetin du prévnt Contre, cour euclque
fason que ce so, rie à tous où pute do Pérère dxplralion 65 dun
Finite dxrlohation, Le biens agpanemant eu Comet ei nécescairs aux
Opértre Péères de 1 soriee abonnés, à Legende fiqaipemant
docrltien aticé ae cours des opéeednns d'xploidion olshere, comprenne ses
Hiubirion de desxiiion Lu plañeForin de Faage, es vaisieoux vÉnigues 2 ste
(à AR Spam qui sen ÉÉS où atechée a mains des, dévienciont 12
og 1 l'E à Be grapu, auf uivout re ss far Le Courant pont
Fexgiainion duuer gisements dinde en Rémibique Imiqne de Meusihaie à
Rénceptlen de ions qui au L propre de Coran 8 qui mont pus dé als

#

CPAS 8 31 Basin GORE T “

ns una ms is aa 2 en 2
ga ee me RE dem
CR ee
en nm de

enr ent

leader a

Les sondages resume arr CRE
Ts aa desiorde du Misiise. 12

ja Dante demie
fs Patton du

2463 Dinde a de du mt
D ation post ep pe
QE LP con ce vero pre Le last
Eloi Let de pes a der à 2e
FE omega orne.

ARTICLE 28 à
RESPOXSAHILITE ET ASSURANCES
251 de Come éme eee Du pee» D DO ES

pee 6 Greta, se pop tan EU

ue à à paie, à PR
Re Ge Van de Drame Tél

au a dr dautrea

nn arane rn  ine

one aan va consent Sri

sue a name en
Le par à pions lens

LE de amas ce wa do 1 Vraie amet

PA Os de roulé le ae amas de

Fire see mu

maine

282

tanins paient Le sommes 8 Le

Le Ponant Lui au Minitel
Fanirien de urvornes sur

ane canons en at, dinar es bons

Le fine, 32 DRE mère om
ga 6 te des créée tu le Cent ne he #2 su sn
Sie AE du Base do game guaiban bonne réels à
Otis déenlant du préget Cote

CEA 4 SA Basin cher

ARTICLE 27
DROIT APPLICABLE FT STABILISATION DES CONDITIONS

274 Lu présent Comte les Opérations érollces entries dass Je cad di Coit
ar pr es les er eme de la République Islamique de Matane,

222 Le Conan ser sous Aou mére au Ve 6 gland 1 Képublique
Es de Man en guet,

233 ne pour être Fu glittion an Comractet Faucune dispéshion Hisiive ayant
Bou Et deggrever, dirciemet 09 par vole de cenméquenec, ke cet 2
Pains céscrant du és Conti 1 de ke lésion 4 la réglement où
is a 3 A 2, am out préalables Pos,

ARTICLE 28:
FORCE MAIBURE

2 Fovie obipalon sant du puésent Cogtr que ani sai des linpostbté
ane qe paille Code a dehats den paiements dont ble ser reGbxable, De
se pes conddèe corne une vision du prés Con ai die inpagenion
née a as de Vme Mau, 8 camion @uretois qu à ft ue Lien dat de
me à de entre l'anime EU us de Fons Mer aq

3 Aux fins du présext Chant doit être ends canroe nn de Foxcs Mjeu Cut
évéaemnt Mnpeviitle, Hréieible ci iséépenden de ie veisrté de la Paie
Tieqnt tls que emlement de ter, ske, éme, rues, aus vis
ane be de ponte qù coneiens pois 8 pure. L'tsaion de Paries
qe lee Force Mure repoie liregtsaon Lg sonfoqne aux nes
rage du dr team

383 Lorsque Partie considlre que se pour amp d'entcuer lune queluunce de
Le Sa ot an run d'a ous de Free Mae, ele doi raider moe
as der Paie Partie en mpécant de démeri 2 à ablr Lo vas de Parce
Éteus et peeaire, an angond ver lee Darie, Ines Les dispositions villes 4
Mages por Dern Le repris nommale 6e Ténion des ulieaions aféctous
ar or See des gent de us € Frs Meet

Lan vsgeions autee nus ol fetes par a Force Maizure devront canine à

re rares canémen ps sens de prés CU,

24 Si pur maté dun cas de Force Maure, leréetione le gcecmgno des lien
A dar Gonbat B dinte, ha de du ar on réal, augmentée do ai
D oem te Era à Le Hiporion de Lot sommmage oo parle as de ROSE
Maure, saient ont au délai pal dass le pré Coniet pa exécution de
jf Gbigaion, na qu co dome du Coque de faorieos exclure
loto et des antrhions else d'expioition on viauent

Ÿ

CPP A 31 Bari pôle #

ARTICLE 28
RÉSILIATION DU CONTRAT
D
a) Violtias grove où répétés par Le Coma: des dispositions ée lendouxtsnce 2°

RSIST do L3 novemime 1988 relate au Légime uidique et Fc de 1 rcee
2e l'onptotaros des Hyirocar bus ei des dispneions du présenl Cat à

4 René de pins de ro 65 nos appoué par de Contracunt à a faline 42 à
Eat

dun gisement prnat six (6) mais

2 près ie dérrage de La poilue zur un giseuaent mi de son esphoÿution
Dee Cure du mom mx; mo MG par Le Const ans Feat
Su Mia +

à) Norekdeution pnc Le Conan: dus de déni pret rm seine entre
end cenfomménenf au dapañiens de Lure 25

#3 On fuite, réglement jadis où Tisidtion des Aiens de Comrelant aa de sà
sect mêee

(262 En dehors du cas prévs à Pabinën 2 cdosses, Je Mise ne peus proncacer
échéance prêvue à Tricie MAI eve evoir ma Le Conte, par lire
Romande ave seems de érept, ên desreus de relier a agen en
uosign dus ur débi de Pis (2)

3 mes Go de Sr 161 ana les Gas VBéS mN
ét ee dessus &oomper de Le de de meapron de ue mise 6 BRU

hu pu 2 Cénensam de se ser 2 eau ijensdion dans 2e dé Mapa, Le
son du préc Conte pau Are pommade lei deu

a fé sax Le Een fm de La ici du Const proavaeé pad, L'ERr en
sen de I déchimnee Sen auseaptible de recours à Jthimaco conformément eux

de l'age 29, Dane ce au, 2 Cent tea en vague Qu DOME
Sen pari Pertes de see brel

La rérliion du présent Gostnt ere mtonaliquenet fe rer de Fnrisaon
chaire dportien 8 dersotonsians sxchieives drxplotatioe en #igueur

(CHA LS Bassin hier #

ARTICLE 29 :
ARBITRAGE ET EXPERTISE

204 En ou de diftegnt eme l'E ue le Contact éoieerannt Tinterprétsion où
Anophiesion des disposons de présent Cor, es Paris s'blautéroat de sonde
Le ren à aan.

5 dans Lo dé de mois (3) mois à une de Le notiention du dire, ler Pate
Le partent pas à 26gtr Le Mél à ai, 2 demie ses, À roque
Ge Le Pare La lus duigente, à a Cour Imrmariegule dAutirage de la Chambre de
“Commersa Isroraiinale (CCE) 22 vue de sua rame par aroege an Les
Sages fée pa le element de Conte st d'a thmge de celle-ci vipuga à le
A 6 La saute Las Pate amonert expressément à eat imomenité da jui ion
à dexteues

282 Le siège de Farsimpe rer Paris (ra) La ange wlsée dur 1 procédure ra
A mgue frames et Le apps ire lat maueaniene, ain qu Les régles et
sages du Got item oral applicables en Lam,

Le trnmal sentent dar compos de Die (5) ba. Ain
teint den paye auquel apparent Les Fate.

site ne st

La sentence du anal ee rendue 3 re définie frank, ls siusgoee ao
Parties at immédiatement exéenoire,

Les Baie dubiage oct eugastés égnlemem ere Le Canaclant dt Le
Gonemement anus eee de sion du ibn] concerne er répatiun,

225 Les Paies ae cmnépmnérunt à toute masse open ends, on mécmninéée
once arte

24 radios Lure procéiure duhirege rare bmp der dpesiieos
éonbraiele en ve qu vmgerne l'ajel a fred, mie se saster pu are
net ct abgions des Pare an re a prés CH

6.5 nous de ifieué dan enduro de prés Cour [es Patins conviennent at
Fou agé 6 à fr de raglamenx am, de deiaudez À un expert du aider
os Le rene 2h de Je em. x eur sers um PA ad ca
À Paris où à défaut d'accors par le Centre Lemon d'Expenis de La Chambre
À Gormerse Irtematianale, epotrmmément au Réglement d'Expurié Leshnique de
th. Les As «+ Homer de Paper seront subponde dériement enr Le
Éontretant < Es où, een Jogmoi de La pren anterimtion esemive
A'pliction, à a change du Content

CPP 831 Baie eee

ARTICLE 30:

CONDITIONS D'APPLICATION DU CONTRAT

Pardes soit deoed pour coopérer de tomes es we possibles afin
aide ls oh a présent CRU

Let nee a Come at lokrcic de se cs 6 li Lo Lo péri,
Hoenue où dvi dancés nécessaires à Le saliaten des Opérations Pérlières, e en
meet 3 2 digposdon Sous Les sendes syronties muviltes Opérations de
Cairn ar de se enplo y ape sui terre dde Répuique Isburique de
Mesrine.

pue amsn de l'AG pie en vue de ce Coatrar où dou our doi où
Femme 5 applet me porn re rl, 27 Cu aol

392 Sauf dispositions courir du présent Coma, tes fes naficainrs ou ares
conan 8 rapnatint au présent Cha deu Être adressées per ri et
ét oonaléréon eme at 4 éabblement eteciuécs £ quelles sent remises
Er mens propre one cénhol qu Peésenant quae Le Ja Fais cancemée mi

Heu de son prnvigel Gblemenr en République Hlévioue de Melanie, où

Alimées sous pi Anti erroné Etor 29227 ce HI, où abessèe pur

en np épis ete par Bin et apr cpafiramen Ge 4 Aaspton per Fe

esters à Lélernn de dt indiquée ses
2 pourPeué
Le Dieter de Pxplorron ed Dévoloppement des Hereserbnues Bite
pas)
Buahot

République saigne de Mauritanie
Téléegpis 1222 24 44 07

= pour te Conéraetänt 14M Energy sa}

AM stratigraphis 8.8.

Nouakehorr Qc
Ai N° DO, aa

2 Font Lier Offee
Brink ose Encdgy (Lana Lhalted
24e Touran, MA alle Ci Lie Eole, 0260 Ko ainoue, alaia
Fe DE Eu 10 PTISISON

CPR 24 & A anal cbr æ

ANNEXE!
Joie «à Hisaut parie intégrante do présent Convat cute In République Emique de

Maiianie ele Contact.
PERIMETRE D'EXPLORATION

JA in Gate ef, l.Périmêne dexplorsien Iniai englobe uno suparfiie répuiée gas à
Fonéren 1639 km2pourie bloc 24 et 885 Kn2 pour 18 Be 34

{Ge Pénmètre st représenté au is ca coins,

Les poinis indiqués sur che care sert o-densaus dre, par lèrance au Ménien da
Gresmmich, par laure couicionnes Jénga org

Points Longue go ec dog) Iettuge de tee deg}
ABoe 24

Pains Lengulé de {4 dog) latte de (#85 229)
a <182600 168400

8 Cteeon 182400

€ 178800 1.3000

o 2 r2e0 des

Bees

Poire Le do if) late de (ee deg)
4 205900 rer

û -182

ë 21620

ë Lesoce

E Er rase

ae
(CPP 24 8 34 Basin côtes s

Annex-2
CARTE DU PERIMÈTRE D'EXPLORATION
Blocs (24 et 31)

Lei méfifcaions seront omis eue santé Fred à la da le dirai les

réceu confirmémet à l'audio

408 LEE et le Coeëtine uen à tour eat der Lex repris bant minis 0
Félion de domiil team à Panic 02 sous réserve de Le moïfor avec un
pris au moins de (10) Joe,

A2 Le présent Const na peu être modifié que pr de ed ému avocat 2
Paris.

30.4 Touie renonetion de Eur à Fexéeuion dune obpatim da Coutmérnt data £te
Be que Gr signés que de Mine, &: ange raencision éveatele ne peurs
re nanas go an précédent rene pal dv des dci qi
ui gant mn ar présent Cart.

GG La tres guet dans Le présens Contrt sue AE à des de donadté ct de
rene ten enung manière ne firent, ve let ne cuve le pots
ef du Conte, de une quaenaque dan rase.

BR Les Aneres 1 ant pari imtégraute  présent État

ARTICLE 9 :
ENTREE EN VIGUEUR
Une oi signé pue 1 Vers, vas ee vigueur à 25 date de son snpéotañon pt

sxdiananes du Caruiol Mise pour Le Haye ain Démon tie, dé dote duré désirés
Le oo de Da OH em it Cent eo pou es ares

An de quo ex Paris a ge Cat en dev ÉD cucplures,

Aauekenot Le Act, 2006

Four pour

LA REPUBLIQUE ISLAMIQUE DE MAURITANIE
La Mi le et du Pétrole

TAN SRTHALIMRIN SAAD

} .

\

e _—
2: 8888 3E882
È Sas ÉTÉ
É Sevé Sages
5

En &

2 8

8 ñ

Ë 8 e
£ a
É à 32e
& # FE
Ê . HDI?

+ 4wovn no

Pérmêtre

d'aploraios

ANNEXE 2

aus 2e Shine parie inégale du présenr Con eue la Aépublique Islamique de
aurianie ete Contact

PROCEDURE COMRTANLE
ARTICLE 1
DISPOSFTIONS GENERALES

EC Ov

La grénente Mrécédere Cormpuble sem œivie st reipeotée dame l'exécen des
aient at auquel De est sé,

Lobjet de cute Praire Crpatle est Cémoir Es ailes et méiades de
come pour éab S co dépassées er Le Corail concu
ls pérauons parles fc pal» Coite Pétrole»)

12 Comptes er relevés
à Conmcant gbren séparent des des compies disénels (ous des

meuements eu apparue LS Opérations Bras ct dev 1 en pemanone
Les compos HNrOY 6 red au deg éatrmment ie dépenses éexplandlon,
le dénaes de Pérou pa déravamts 6, Le és dus, les dépenses de
compet, les dépenses de prodeler dé k3 Fais Dravoion pur Péfimète

Esglotatin, im qe 4 défemes générles amine

Len rompre. es regis de Container dent suc Le les La plan
cmpebie ea envie er Répohlique Hlque de Matane ee fe praues at
nées eu expo des lidiiie pévelère noriora:

Confsmémenr sav dispueiions de lacle 20.2 du Oum. 1e corpis, He at
aties du Cantet seront eme en Langue darine ut ausiaes 6 Ebellée
Dallas

Forms Les io quil sa nécusiire de vonve-ir ea Dale Les dépenses ci secers
pres cu réglées en tas are muni, eee: sem {vale sur La base des
Be de change cotés our le man dés Eanges de Pa, clan de erodatés LACS
en cou aol

13 Earerprétation

LL finitions des termes sent da ee Ant 2 ani en mé que 667
Sem correspond, Em dense Contal

Au aa où à y aurait npone quel contente ss disparition de olte Procédé
“Corps ls da Cet, 6 damier prétmndt.

8
eù
Le

CEA GB Rain cles s

28 Services rendus par des sons-traftants

Eos des mins Le sis rai ac Les sonne cons des
espercoreile alt que us 6 eos DB à der Gaves rodus psc Le
Garona au fève nome ao des République Ligue Mills.

2.48 Assuraner et réclamation

rires paiées pour les sééurnéee qu'à fa hotmalemeat spüiéuir out 165
Coral Péières dev êge résine par le Curusetun si0S que “us
Sépenaes <nemumes ei payée Jeu Téplmeal de es pensé, rlelamions,
remis @ aures Lépenons, y compris Les dépuases de services juridiques on

par le poreer dusume & Lee dépenses Glam de Cloison

ancès uonrobatas de VS, suaume asaurence net soute pour un Esque
ie, tetes dépenses mnccimes et aptes 2er Le Comacuné pou régler de
Fee pets, télamations, inemaé, sions Saéaires at es dépens.

27 Dépenesjuéliques

À l'esaeu 6 vu séalement des Eéges on
res, es dépees mecesraires
our Lee tons des Opus

Totes dépenses refais à la eur
réunions suveoart de ait des
peur phdégue où moouvmr des Hiera acauc
Paroles, + compris rouen hornes
L'nstreton ou der

emo. NF de fée to vent Eté cond par de series juridique du
Carter, me sémméniien réunie Son oué dans Ve Coté Mules,
iguelle ne dépasse 8m aneun en Le er de pres Ein ti reve mme
pratiqué parer Fier

28 raie Frans

a Jen frs et mio payés 72 Le Conrasant au dre de enuis aol
auprès de Ter des ao à amp cran apré 63 Sec As, dans
je mate dù qe prune 66 asances sont og au anogmegr es Coût
Pétcdiers rési anx éuior Opéraons Pémiièes de dévelapement dur géiment
esramenial (à lxelision entame des Gpérdoue Pérelièes d'epionaion st
d'école, ei a'erobent gas sorte quinze pour ont (136 da montent Lola de
as Cofts Pétrole de Lee eppament. Ces emprunt el ananas Bron ie sou À
Tasrerenk de Admin,

ns Le où Coast an a de Bo AN
Mia admissible ne devenal fu excade Les Aux normalement en usage au Les
mes nencieseeureionaex oi des pré de nai sil

28 Dépenses générales et riminhtre res (a fruis néraus 2)

2 Lee frs généreux on République Blamique Ge Mauritanie corspendent ax
tement dépenses du prenne A Conte cemant 27 Révgbliqne
Lélarigue da Meuésanie Les Opéntiens Fées, don Lerps de uv Det
pas décent signé à cola als que ler cas entend de

CP 34 Hana vf — s

4

Madifieations

Los dipusiiuus de same Érodure Compiale pauien être modifiée d' some.
eco enr PASS.

Les Pistes orme que a lupe des dispositions de one Pme Corphtle
Aie inégal à ac dune Partie, alles medion! de bone io 1 dot
oem pour pale pure guide qésleonque

ARTICLE 2

PRINCES FT BASES D'IMPUTATION DES COUTS PETROLIERS

Le Comment dendre un « Camps des Co Pérois + qui emituent de manière

dé Le

“Pétlien seoums pur Le Comment an oxide Gérant

Prés, en débit da seront passés 85 Al dépenses mat

FT

“Dépenses de persan
aus paiements sonde ci dépens éneourues pour EAU Ke ppoinleeat st
sacs des engtnyés ds Crrmpeuen des Sociétés Ales, rene at
So enprabemen, rt coalalenent aux Opésusors Péri ou Le
ea RGpublique Hague de Maure, ÿ eos Lerenages His 01 SOGLS 2
Fous re créent pa dépenses prévues por le conte Wiiduels où
les en suive a réemereaon admise arr CE.

22 Biens
Diese de conan ent ei ent, ii que as payés pour
Ras burn, ms pit 6 bélier come baise semer
lie qe Gone dde co dé Guyane, ombiien, agomceaent et
Fons noces à age de de Bémrt Qu por fevéruten des
Garon Marais.

23 Maérioun équipemeat loyers
Cote des équipement moléisnx, mes, ati. Dunes et initie
St Foy pu Es asie de Opérmone Pévlièna, an que Loyer
Sagendtions pus ou enctsue por tags de Quf egupanents ia
Rens as parus Féndies, » reprit Je écuprzants men
Cons.

24 Trmsport
Cats de rampes ele, étant, moi cents à Raider de
ds Fémibique Lame de Sarcte, St que ia République Limique de
Rate Je pa, cena. ax Gpéainn Pérolièns, Les or de
pot de menés cosenars les Bas de décent des emplotés a de
La Ras pare ur Le Conan ren ol aile de cel

2
€
CRP24& 3 Bu er s

ratisanement dan bare général ot miniesatif ef des bros dass an
République Iemiaue de Maui nécsssaires aux Opératinos Pétaièes.

Dh Le Contact afautent ue saine dbomatie À üee de His géné à
Féenges nécessaires à aréliien des Opéritions Pose 1 BuppOs pur Le
Costa el sex Sucièkes AMEEées, de Les montamis précis Je enêt der
riens Rooms au Vénétie desdites Opérations Pérlires

Let monts Loputés sert des most pronioiles AS au Ia baco de
Fespéaencs du Contrat et seen Des Annee ex Hana des cod
ts sumpoté par le Contraste, sans tous excéder fs Tite avant

a Doctroi de 1e prenlère autealen éclaire d'nuishution Trois sage
oem (BF) des Coûts Pétaes hors és géiaux,

à compte de loco de mere aurolire, releve Fepiniinien: ce
Fu pour eu 8 M dx Co Pélis hot lai financiers er is
gén

216 Autres dépenses

Tous dépenses encurces par de Cher pour apsurr a onu exéeution des
Cpéeaians Péralière autres qu Les, dépeases couverts nées ur es diem
mcéettes épris amicle 2e ie Anges 2, aus que Les dépot GG
Ales Code Polis confhammenc eux isroe ions du Con.

ARTICLES

HMNCDRS D'IMPUTATION DÉS COÛTS DES PRESTATIONS DE SERVICES,
MATÉRIAUX UT ÉQUIPÉMENTS CINLISES DANS LES OPÉRATIONS
PÉYROLIÈRES.

4

Services frchuiques

LU tr soma se ip por Je arces Ledhrfques rendue par Je Coma
où par see Société Ales ou pra £es Opérations étre exéraiées dans le
sde 8 Conte 1 que eu gaz, us ea € OU AGE ss À
naiss, à Got que de ls 2 depasse pas eux qui aarient aol Eot
DES durs Le ua Le Rervicez mare mue us de SÉÉR de envies dt
boites pendant

Achat de matériaux et d'équipement

Les météinue 81 es égnipemants acné aévessdes aux Opéreions Pélétière
ou paie aa Counyte des Cote Réuolare qu à Goût Net » smpparé per de
Cormetsat,

Le 6 Got Net » covipremdeé Je prix chui (ation die de remises er rabais
relient éblamus) et La émet 2 que es taxe. dos de ours mes
porn de Rang de étend déchargement de pepe Rd à D

ox
corn a smart À 5

34

3

cer a meer

s1

53

EPP 24 & 31 Bat cûer

A mans pr
print

en en tn appart an Cntat
np à pt
DR PE tee oies
a
Te D ee sa ee
ee Ra fe
monte

Ésaumtion des matériels rransférés

mani aéré ds edrepéi du Contrerant ee se Soalété Alliés on par
Shaperte Jrqueie da entiée emtiaaat 2e Cermacenr ou Leurs Sreiélà Afiliées

sé Avalon quite
Bari rent

ur a À 2) mnt le na nu a 2 és ai

sé m
ant pour cent DER de Cou er défie ee

b Maltais en pendu

és en han Gr de serice

29 nn gt (Ea  »)rrété
< ion: sise Quinn

nec uliseble dans #2 destination pemie su 23
peurs (7%) ds Coëx Net da mad ner

SA mb ussé
une mot magé (fa « € 1 rerésente Le mtéiel once will dans 8
destion prends, nus sonloment ares PARTONS 2 remise LR da
ngigate pour ont DK) du Cour Nex à

8 Matériel mods Sal

e gui at plus
Mt ee saurais dt Ge à D» roputae Je maxécel qui et pl
Aube Gas sn cena pradère mai 1 d'air service VDO POUR
en CS da Co Ke dune au AM à lin, a) cdessut.

81 Fealles etre

Herailles tchat (rt a E rose nil os dura 4 répare:
ris éuuret des RU,
Pix des matériel et Equiperaents eédés par le Conériotant

Da as pedale pa to dencre ie Cogtent
Re que eus en a cv anna rie dis à le

FER
63

57

ARTICLES
INVENTARES
Périodicité
Le Canne demi un Perte peint en quiet en vale de doué 1

“ns is pour ee Gpértions Ph À
“ ions Félix e procéder, Imevlles cisannabls,
moins ca Hé porn, eu ira vagues a que roquis pu des Pan

Notification

Lie aoblieniin écrite de Fintention d'efiecu inves Fi

” ete a a géque s atee
D
a, de ve du PEU à Lt a A À nt
représentés à Jours frvis lôrs dudit inveninire. “ rende

Auformation
84 cu où l'E ou ane ent ons le Chats no e fra pas représentée

A6 dan ae, ll Pal Pas aa de pa Va D eee
Gants, em ua lo fur a Be 8

Y

3 Les ranérls et équipements acquis par importe quel des ant cou le
Cac où pet des Fins eat dalle a it de Vie Ds ie £a 2
au ce ii pr dérmdné mivet 1 pipes das à lailo 34 de
ps

© es someone er paie an ed eut des Ci Péiins
ARTICLE
AMOKTISSEMENT DES MMODILISATIONS ET
DÉPENSES D'EXPLORATION

41 immobiatons
Lou là Céémimtion du Hérétee nee fnmle due Le Const sûre de
Laser de os Opéraons él ue etre de le Rép que Iemque 6e
Mean, 1 que pré à sde 11 pr, gt rmentuior age pare
clan et écessars a Opéra PA ER DM IS OR UM NE.
noms Hnbare,

Los uk mime d'betiseme sont qu aceou se 1 crégng des
iraucbifanins Cora ee mac que à commu de AE Ce dt
Page Fed anciens sm és, ou à camgrr de Linie Cnil 1
sas de Page les manon ae me EU EE dead ce
Loire Aude ss paire, pr et tapas por La premiére A CIS €
sien.
Au sas arr Aa ana dariaement
Coranocion fes
Goncnielons démasrales
né male mar e age
us prod
aires de pradonden 1 rarspor
Bjaipement 4e Roue

sletons recto
Éhpena etmnbles
Éaépaen a tmat aens
ane mob hate

42 Dépenses d'exploration
Las dépeuces dinemion PHyéocauns eméaumes pur le Corrit mu le
Aatae de l Roputqe Rique de Mau, cuis assumer Je Sa
restes sécu et génique st ler Gus de Lige espion (à
lc des fentes pole qu co! immobaloe scan les des de
Jace 41 cms, dem eme me des chargé Mél en 20e
di dar amte dé Amie De jouent te aces PO Un eine

mure as pa le Conti.
4:
cz
CPP & 81 Hagsta côtier À “ 58

